Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 1 of 76 PAGEID #: 1467




                             EXHIBIT 5
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 2 of 76 PAGEID #: 1468


                                                                                   Page 1
 1                           GREGORY ANGLIN
 2                 IN THE UNITED STATES DISTRICT COURT
 3                  FOR THE SOUTHERN DISTRICT OF OHIO
 4                           EASTERN DIVISION
 5         - - - - - - - - - - - - - - - - - - - - - - - - - -
           DEAN OBEIDALLAH,              )
 6                                       )
                       Plaintiff,        )
 7                                       )
               vs.                       ) Case No.
 8                                       )
           ANDREW B. ANGLIN, et al.,     ) 2:17 CV 720
 9                                       )
                       Defendants.       )
10         - - - - - - - - - - - - - - - - - - - - - - - - - -
11                       Wednesday, October 31, 2018
                               Tyack Law Firm
12                           536 South High Street
                             Columbus, Ohio 43215
13
14                          DEPOSITION OF GREGORY ANGLIN
15

           - - - - - - - - - - - - - - - - - - - - - - - - - - -
16

                                    Jackie Olexa White
17

                             Registered Merit Reporter
18

           - - - - - - - - - - - - - - - - - - - - - - - - - - -
19
20
21
22
23
24
25      Job No. 150002

                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 3 of 76 PAGEID #: 1469


                                                                                   Page 9
 1                             GREGORY ANGLIN

 2       asked -- he told me he had a subpoena.                 I said, can   09:00:49

 3       you meet at my office in an hour, and he said yes,                   09:00:52

 4       and we did.                                                          09:00:55

 5       Q.           What is your office address?                            09:00:56

 6       A.           It's 6827 North High Street, Suite 121,                 09:01:02

 7       Worthington, Ohio.                                                   09:01:06

 8       Q.           Do you share that office space with                     09:01:08

 9       anybody?                                                             09:01:09

10       A.           My particular office Suite?                             09:01:13

11       Q.           Yes, sir, Suite 121.                                    09:01:15

12       A.           There are some other counselors there,                  09:01:17

13       yes.                                                                 09:01:19

14       Q.           What business is resident at Suite 121?                 09:01:19

15       A.           Well, there is an office psychiatric,                   09:01:25

16       which is a counselor that is there.                There is Hope     09:01:29

17       Recovery, which is another counselor that's there,                   09:01:36

18       and myself and some gentlemen that do some sort of                   09:01:39

19       business consulting.                                                 09:01:45

20       Q.           And do you know those gentlemen's business              09:01:47

21       name or personal name?                                               09:01:49

22       A.           Robert is the only thing I remember of his              09:01:51

23       name, yes.                                                           09:01:53

24       Q.           Do you have any understanding as to what                09:01:54

25       type of business consulting occurs?                                  09:01:56



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 4 of 76 PAGEID #: 1470


                                                                                  Page 12
 1                             GREGORY ANGLIN

 2       not asking for any conversations between you and me.                 09:04:13

 3                    THE WITNESS:       Right.                               09:04:17

 4       A.           I'm sorry, could you ask the question one               09:04:23

 5       more time?                                                           09:04:25

 6       Q.           I would like to understand what efforts                 09:04:25

 7       you undertook to identify whether or not you                         09:04:27

 8       possessed documents responsive to the five requests                  09:04:30

 9       detailed in Exhibit 1.                                               09:04:33

10       A.           Well, I carefully read them, and it was my              09:04:34

11       understanding I did not have any copies of anything                  09:04:40

12       that had been requested.                                             09:04:42

13       Q.           Do you maintain files related to your                   09:04:46

14       businesses at the Suite 121 address we spoke about                   09:04:49

15       earlier?                                                             09:04:54

16       A.           No, I do not.                                           09:04:54

17       Q.           Where do you maintain documents related to              09:04:55

18       your businesses?                                                     09:04:58

19       A.           At my personal residence.                               09:04:58

20       Q.           Do you use email for your business?                     09:05:03

21       A.           Well, I'm retired, so I don't really do                 09:05:06

22       much business.                                                       09:05:10

23       Q.           Have you ever used email related to your                09:05:12

24       businesses in the last five years?                                   09:05:15

25       A.           I mean, I'm sure I've sent some emails.             I   09:05:23



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 5 of 76 PAGEID #: 1471


                                                                                  Page 13
 1                             GREGORY ANGLIN

 2       don't really use email much.            It's not really my          09:05:26

 3       thing.                                                              09:05:30

 4       Q.           Understood.       Do you have an email address?        09:05:30

 5       A.           Yes, I do.                                             09:05:32

 6       Q.           What is that?                                          09:05:33

 7       A.           It's G R E G O R Y M A R K A N G L I                   09:05:33

 8       N@yahoo.                                                            09:05:39

 9       Q.           And did you review the emails sent or                  09:05:42

10       received from that address in connection with the                   09:05:46

11       subpoena?                                                           09:05:49

12       A.           I'm not sure I understand what you're                  09:05:52

13       asking.    I'm sorry.                                               09:05:54

14       Q.           As part of the efforts to respond to the               09:05:55

15       subpoena, did you log into your email account and                   09:05:57

16       determine whether or not there's any emails,                        09:06:00

17       correspondence, documents, responsive to the subpoena               09:06:02

18       in your email inbox?                                                09:06:05

19       A.           Oh, yes, I did check my email.                         09:06:07

20       Q.           When did you do that?                                  09:06:09

21       A.           After I received the subpoena.                         09:06:10

22       Q.           And that analysis revealed that there were             09:06:14

23       no documents responsive?                                            09:06:17

24       A.           None at all, no.                                       09:06:18

25       Q.           Did you talk to any person you worked with             09:06:23



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 6 of 76 PAGEID #: 1472


                                                                                  Page 14
 1                             GREGORY ANGLIN

 2       in your business to look for responsive documents?                  09:06:27

 3       A.           When you say my business, I'm not sure                 09:06:34

 4       what you're asking.                                                 09:06:36

 5       Q.           I believe you said earlier that you work               09:06:38

 6       in the counseling business?                                         09:06:40

 7       A.           I'm sorry, I retired about five years ago,             09:06:42

 8       so I don't do any counseling.                                       09:06:46

 9       Q.           Do you still maintain an office address?               09:06:48

10       A.           I get my mail sent to the office, my                   09:06:51

11       personal mail.                                                      09:06:53

12       Q.           Do you have office space at Suite 121?                 09:06:54

13       A.           No, I do not.                                          09:06:57

14       Q.           Do you ever visit that location?                       09:06:58

15       A.           To pick up my mail, yes.                               09:07:00

16       Q.           For any other reason?                                  09:07:01

17       A.           No, I don't think so.                                  09:07:08

18       Q.           Do you pay monthly rental?                             09:07:10

19       A.           Yes, I do.                                             09:07:13

20       Q.           And what do you understand that payment to             09:07:15

21       represent?     Why are you paying rent?                             09:07:18

22       A.           Well, because I'm still on a lease for                 09:07:21

23       another 18 months.                                                  09:07:23

24       Q.           Do you have any possessions at that                    09:07:27

25       location?                                                           09:07:29



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 7 of 76 PAGEID #: 1473


                                                                                  Page 20
 1                             GREGORY ANGLIN

 2       Q.           Do you know of any bank accounts Moonbase              09:13:04

 3       Holdings uses?                                                      09:13:07

 4       A.           No, I do not.                                          09:13:08

 5       Q.           Do you know if Moonbase -- I'll just call              09:13:12

 6       it Moonbase, but you'll know that I'm referring to                  09:13:15

 7       the entity Moonbase Holdings, LLC, is that fair?                    09:13:19

 8       A.           Yes, sir.                                              09:13:23

 9       Q.           Do you know if Moonbase has any financial              09:13:23

10       obligations?     Has it taken out any loans?               Has it   09:13:25

11       bought any property?                                                09:13:28

12       A.           I don't know.                                          09:13:29

13       Q.           Do you know if Moonbase is still in                    09:13:32

14       existence today?                                                    09:13:36

15       A.           I do not know.                                         09:13:38

16       Q.           Have you ever spoken to your son about                 09:13:39

17       Moonbase after that initial conversation where he                   09:13:41

18       told you he was going to set it up?                                 09:13:44

19       A.           I don't recall ever talking to him about               09:13:53

20       it, no.                                                             09:13:54

21       Q.           You talked to him initially when he told               09:13:58

22       you he was going to create it, correct?                             09:14:00

23       A.           He told me he was going to create it, yes.             09:14:04

24       Q.           And it's your testimony that after that                09:14:07

25       date and time, you never spoke to him about it again?               09:14:09



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 8 of 76 PAGEID #: 1474


                                                                                  Page 22
 1                             GREGORY ANGLIN

 2       A.           Okay.    Thank you.        When I asked him to --      09:15:45

 3       he wanted to set up a post office box, and he -- I'm                09:15:59

 4       trying to remember the details of it.                He wanted to   09:16:10

 5       establish a post office box, and he set it up under                 09:16:15

 6       Andrew Anglin.     And I think there was some connection            09:16:22

 7       between those, but I'm really not sure.                             09:16:26

 8       Q.           And what involvement, if any, did you have             09:16:28

 9       in the setting up of a post office box?                             09:16:30

10       A.           I filled out the application for the                   09:16:34

11       postal service for his post office box.                             09:16:35

12       Q.           Why did you do that?                                   09:16:39

13       A.           Because being out of the country at the                09:16:40

14       time, he was unable to set up a post office box, and                09:16:43

15       I told him I would do it for him.                                   09:16:48

16       Q.           And did you have any understanding                     09:16:50

17       regarding the purpose of setting up a post office                   09:16:52

18       box?                                                                09:16:54

19       A.           For him to send his personal mail.                     09:16:58

20       Q.           Other than that understanding, did you                 09:17:08

21       have any other awareness as to why he needed a post                 09:17:09

22       office box?                                                         09:17:13

23       A.           I don't believe I did.                                 09:17:19

24       Q.           Okay.    Had you assisted him, prior to the            09:17:20

25       creation of the post office box, had you ever                       09:17:23



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 9 of 76 PAGEID #: 1475


                                                                                   Page 23
 1                             GREGORY ANGLIN

 2       assisted him with securing mail?                                       09:17:26

 3       A.           Yes, I had, at -- well, when he began                     09:17:29

 4       traveling in his 20's, he started using my office                      09:17:35

 5       address as his mailing address.                                        09:17:41

 6       Q.           And is this the address we discussed                      09:17:43

 7       earlier, Suite 121, 6827?                                              09:17:46

 8       A.           That's correct.                                           09:17:49

 9       Q.           And did you give him permission to do                     09:17:50

10       that?                                                                  09:17:52

11       A.           I gave him permission to have his personal                09:17:54

12       mail directed to my post office box -- to my office,                   09:17:57

13       yes.                                                                   09:18:01

14       Q.           And how would he retrieve it from the                     09:18:02

15       office?                                                                09:18:04

16       A.           Well, there wasn't a lot of mail, but when                09:18:08

17       he came in town, I guess he would get it.                  But there   09:18:11

18       really wasn't much.                                                    09:18:15

19       Q.           When you would pick up your mail at Suite                 09:18:17

20       121, did you also pick up his mail?                                    09:18:20

21       A.           Yes.                                                      09:18:24

22       Q.           Okay.    And what did you do with it?                     09:18:24

23       A.           With his personal mail?                                   09:18:26

24       Q.           Yes, sir.                                                 09:18:27

25       A.           I'm trying to remember.              We're talking        09:18:48



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 10 of 76 PAGEID #: 1476


                                                                                  Page 24
 1                             GREGORY ANGLIN

 2        about his personal mail -- what mail are we talking                 09:18:51

 3        about exactly?     His personal mail?                               09:18:54

 4        Q.           Other than personal mail directed to                   09:18:57

 5        Mr. Andrew Anglin what other type of mail was sent to               09:18:59

 6        that address?                                                       09:19:03

 7        A.           Are we talking about the office address or             09:19:07

 8        the post office box address, I'm sorry?                             09:19:09

 9        Q.           Right now, sir, we're talking about Suite              09:19:11

10        121, 6827 North High Street.                                        09:19:13

11        A.           Okay.   He received legal documents to that            09:19:17

12        address.    He received contributions sent to him.              I   09:19:20

13        don't know if they were contributions; probably the                 09:19:30

14        wrong word.    Readers of the Daily Stormer would send              09:19:32

15        money to that address.                                              09:19:35

16        Q.           And I believe you testified earlier that               09:19:38

17        you would pick up this mail.           And my follow-up             09:19:40

18        question was:     What would you do with it after you               09:19:45

19        picked it up?                                                       09:19:47

20        A.           If there were -- I would deposit it into               09:19:49

21        his bank account.                                                   09:19:52

22        Q.           Okay.   And what bank is that?                         09:19:56

23        A.           Chase, Chase Bank.                                     09:19:57

24        Q.           And what is the name of the account                    09:20:01

25        holder?                                                             09:20:02



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 11 of 76 PAGEID #: 1477


                                                                                  Page 25
 1                             GREGORY ANGLIN

 2        A.           Andrew Anglin.                                         09:20:04

 3        Q.           And do you have the account number?                    09:20:06

 4        A.           I have it somewhere.          I don't know it.         09:20:10

 5        I'm sure I could retrieve it.                                       09:20:14

 6                     MR. QURESHI:      We would make a request for          09:20:16

 7        that information, please.                                           09:20:17

 8                     And what was the frequency with which you              09:20:21

 9        would make deposits on behalf of Mr. Andrew Anglin?                 09:20:23

10        A.           It varied quite a lot.              Perhaps once a     09:20:33

11        month.                                                              09:20:39

12        Q.           The address at the Chase Bank where you                09:20:43

13        would make the deposits, do you recall that?                        09:20:45

14        A.           I don't.    It was normally -- well, there             09:20:48

15        were a couple Chase branches that are near my home.                 09:20:50

16        So one of them would have been at Graceland Shopping                09:20:53

17        Center.    One of them would have been on                           09:20:56

18        Dublin-Granville Road.                                              09:21:00

19        Q.           The deposits you would make are in an                  09:21:05

20        account held in Mr. Andrew Anglin's name, is that                   09:21:08

21        correct?                                                            09:21:11

22        A.           That's correct.                                        09:21:12

23        Q.           Was there any business account associated              09:21:12

24        with the funds that you would receive?                              09:21:14

25        A.           No.                                                    09:21:17



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 12 of 76 PAGEID #: 1478


                                                                                  Page 26
 1                             GREGORY ANGLIN

 2        Q.           And I understand that you said it would --             09:21:20

 3        the amounts would vary, the frequency would vary,                   09:21:23

 4        approximately once a month, is that correct?                        09:21:26

 5        A.           Yes.   Maybe not quite that often.                     09:21:29

 6        Q.           And going back in time how far?                        09:21:32

 7        A.           Probably five years.                                   09:21:39

 8        Q.           Roughly 2013, five years from today?                   09:21:42

 9        A.           Roughly, yes.                                          09:21:49

10        Q.           And what was the order of magnitude of the             09:21:50

11        deposits you would make on behalf of                                09:21:53

12        Mr. Andrew Anglin?                                                  09:21:55

13        A.           I'm not sure I know what that means.                   09:21:56

14        Q.           I'm just looking for the amounts, sir.                 09:21:58

15        You said you would make deposits once a month,                      09:22:00

16        roughly.    I'm trying to understand how big the                    09:22:02

17        deposits were.                                                      09:22:06

18        A.           Up until 2000 -- we're going way out of                09:22:10

19        the -- maybe $1,500 a month on average up until mid                 09:22:16

20        2017, and then there was a spike in the deposits.                   09:22:36

21        Q.           A spike increase?                                      09:22:41

22        A.           Increase.                                              09:22:42

23        Q.           To what magnitude?                                     09:22:43

24        A.           You know, I'm just not comfortable                     09:22:47

25        guessing on that.     I mean, significantly more than a             09:22:49



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 13 of 76 PAGEID #: 1479


                                                                                    Page 27
 1                             GREGORY ANGLIN

 2        thousand dollars or $1,500 a month.                                    09:22:52

 3        Q.           Was it more than 10,000?                                  09:22:55

 4        A.           Yes.                                                      09:22:56

 5        Q.           More than 25,000?                                         09:22:57

 6        A.           You mean average a month?             I'm sorry.    Oh,   09:23:00

 7        no, not average a month.                                               09:23:02

 8        Q.           What about an aggregate?                                  09:23:04

 9        A.           Again, I'm not sure what you're asking.                   09:23:07

10        Q.           I'm just trying to get a sense of the                     09:23:09

11        total amount of funds that were deposited into the                     09:23:11

12        account at Chase Bank.                                                 09:23:15

13        A.           Over what period?                                         09:23:16

14        Q.           Since it started, from 2013 through the                   09:23:18

15        present.    I believe you said for some time it was                    09:23:20

16        about 1500 to a thousand dollars a month, but there                    09:23:22

17        was a spike.     So I think I'm focused now on the                     09:23:25

18        spike.   How much did it spike to?                                     09:23:28

19        A.           If I had to guess an amount totally                       09:23:35

20        deposited, it's a guess.         We're allowed to do that,             09:23:38

21        is that right?                                                         09:23:42

22        Q.           I'm entitled to your best testimony.               If     09:23:43

23        you're telling me your best testimony is a guess, I                    09:23:46

24        would like to know what that guess is.                                 09:23:48

25        A.           My guess would be the total deposits were                 09:23:50



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 14 of 76 PAGEID #: 1480


                                                                                    Page 28
 1                             GREGORY ANGLIN

 2        between -- let me just think for a moment.                  My guess   09:23:53

 3        would be between, over the five-year period, between                   09:24:03

 4        100,000 and 125,000 would be my guess total deposits.                  09:24:07

 5        Q.           Bank statements for this particular                       09:24:14

 6        account, were they also sent to the Suite 121                          09:24:16

 7        address?                                                               09:24:18

 8        A.           No, they were not.                                        09:24:20

 9        Q.           Do you know where they were sent?                         09:24:21

10        A.           No, I do not.                                             09:24:23

11        Q.           Did you have any signatory authority over                 09:24:24

12        that account?                                                          09:24:26

13        A.           No, I did not.                                            09:24:26

14        Q.           Other than depositing funds into the                      09:24:28

15        account, did you do anything else with respect to the                  09:24:31

16        account, sir?                                                          09:24:33

17        A.           No, I did not.                                            09:24:33

18        Q.           Did you ever make any withdrawals?                        09:24:36

19        A.           No, I did not.                                            09:24:38

20        Q.           Are you still engaging in this activity?                  09:24:41

21        A.           No, I'm not.                                              09:24:43

22        Q.           When did it cease?                                        09:24:45

23        A.           I think my last deposit was sometime last                 09:24:51

24        year.                                                                  09:24:54

25        Q.           Are you able to approximate when last                     09:24:55



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 15 of 76 PAGEID #: 1481


                                                                                        Page 29
 1                             GREGORY ANGLIN

 2        year?    When you say last year, it's 2017?                                09:24:57

 3        A.           That's correct.                                               09:25:00

 4        Q.           Are you able to approximate when in 2017?                     09:25:01

 5        A.           My best guess would be my last deposit was                    09:25:05

 6        December of 2017.                                                          09:25:07

 7        Q.           And I would like to focus in a little bit                     09:25:11

 8        of the particulars of the deposits.                                        09:25:13

 9                     MR. TYACK:     I'm sorry, just let me                         09:25:16

10        interrupt.    You're talking still now about deposits                      09:25:17

11        made into Andrew Anglin's personal account?                     This has   09:25:20

12        nothing to do with Moonbase.                                               09:25:24

13                     MR. QURESHI:      Well, I'm trying to                         09:25:25

14        understand the relationship between Mr. Anglin and                         09:25:26

15        Mr. Moonbase (sic).      I believe he said Mr. Anglin set                  09:25:29

16        up Moonbase.                                                               09:25:32

17                     MR. TYACK:     Right.      But I think to the                 09:25:33

18        extent you're going further than the scope of the                          09:25:33

19        court's order, I would just ask you to use caution                         09:25:37

20        there.                                                                     09:25:40

21                     MR. QURESHI:      I appreciate that.               Thank      09:25:41

22        you.                                                                       09:25:42

23        Q.           I would like to understand a little bit                       09:25:43

24        about the nature of the funds that you deposited on                        09:25:44

25        behalf of Mr. Andrew Anglin.           Was it cash or was it               09:25:48



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 16 of 76 PAGEID #: 1482


                                                                                  Page 30
 1                             GREGORY ANGLIN

 2        checks that were received at Suite 121?                             09:25:52

 3        A.           There was both.                                        09:25:57

 4        Q.           Would you say it was evenly split or was               09:25:59

 5        there more checks or more cash?                                     09:26:01

 6        A.           I didn't really pay attention to that.             I   09:26:11

 7        couldn't really say.                                                09:26:13

 8        Q.           Did you notice any frequency in the people             09:26:15

 9        who were sending checks?         Were there certain names           09:26:19

10        that seemed more regular than others?                               09:26:21

11        A.           I don't know that I really paid attention              09:26:28

12        to who was writing the checks.            I'm sure that there       09:26:29

13        were people that sent them regularly and people that                09:26:34

14        did not, but I didn't really pay attention to that.                 09:26:36

15        Q.           So you're unable to identify any name that             09:26:39

16        might have appeared on any check that you deposited                 09:26:41

17        over a five-year period?                                            09:26:44

18        A.           I deposited checks into his account                    09:27:05

19        written from me.                                                    09:27:08

20        Q.           Other than yourself, anybody else whose                09:27:11

21        name you might recall that appeared on a check?                     09:27:14

22        A.           I don't recall any other names.                        09:27:17

23        Q.           Do you know if the checks were coming from             09:27:22

24        United States or were they coming from overseas?                    09:27:24

25        A.           Both.                                                  09:27:29



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 17 of 76 PAGEID #: 1483


                                                                                  Page 31
 1                             GREGORY ANGLIN

 2        Q.           Did you ever deposit any foreign currency?             09:27:31

 3        A.           I deposited foreign currency in to my                  09:27:40

 4        personal account and then wrote a check for whatever                09:27:44

 5        amount that was into my son's personal account.                     09:27:48

 6        Q.           Okay.   Do you recall what foreign currency            09:27:53

 7        you deposited into your own account and subsequently                09:27:56

 8        wrote a check to your son's account?                                09:27:59

 9        A.           The primary foreign courtesy would have                09:28:02

10        been pounds, but there were multiple foreign                        09:28:03

11        currencies.                                                         09:28:07

12        Q.           This is, again, over the five-year period,             09:28:08

13        2013 to roughly December of 2017?                                   09:28:10

14        A.           That's correct.                                        09:28:13

15        Q.           Were there occasions when you wrote checks             09:28:18

16        to Mr. Andrew Anglin's account other than those                     09:28:20

17        instances in which foreign currency was received?                   09:28:25

18        A.           There were sometimes that I did it with                09:28:31

19        United States currency as well.                                     09:28:33

20        Q.           You would deposit the money received at                09:28:36

21        Suite 121 into your personal account, and then write                09:28:38

22        a check to Mr. Andrew Anglin for deposit in his                     09:28:41

23        account?                                                            09:28:45

24        A.           That's correct.                                        09:28:45

25        Q.           Okay.   Why did you do that?                           09:28:45



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 18 of 76 PAGEID #: 1484


                                                                                    Page 32
 1                             GREGORY ANGLIN

 2        A.           Because Chase changed their bank policy to                09:28:48

 3        where you could not deposit cash into their account                    09:28:53

 4        unless you were the account holder.                                    09:28:56

 5        Q.           When did that change occur?                               09:28:58

 6        A.           Maybe at the beginning of 2017.                I don't    09:29:10

 7        recall exactly.                                                        09:29:12

 8        Q.           And the deposits that you made in to your                 09:29:14

 9        own account, are those also at Chase, or is it some                    09:29:16

10        other banking institution?                                             09:29:19

11        A.           That was a different banking institution.                 09:29:24

12        Q.           What institution was it?                                  09:29:26

13        A.           Huntington Bank.                                          09:29:27

14        Q.           Let's turn back to Moonbase, sir.                  Does   09:29:42

15        Moonbase maintain any financial records of which you                   09:29:45

16        are aware?                                                             09:29:47

17        A.           Not of which I'm aware.                                   09:29:49

18        Q.           Does it have any assets?                                  09:29:51

19        A.           Not that I am aware of.                                   09:29:54

20        Q.           You mentioned at some point that the name                 09:29:57

21        Andrew Anglin was registered as a trade name; do you                   09:30:00

22        recall that?                                                           09:30:03

23        A.           Yes, I do.                                                09:30:03

24        Q.           What entity registered it?                                09:30:06

25        A.           I think Moonbase did, but I'm not certain                 09:30:10



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 19 of 76 PAGEID #: 1485


                                                                                  Page 34
 1                             GREGORY ANGLIN

 2        Q.           Have you had any discussions with                       09:31:21

 3        Mr. Andrew Anglin about the Daily Stormer?                           09:31:23

 4        A.           Yes.                                                    09:31:28

 5        Q.           Okay.   And what do you recall about those              09:31:29

 6        discussions?                                                         09:31:32

 7        A.           Can you clarify your question a little                  09:31:38

 8        bit?    What kind of discussions are you asking about?               09:31:40

 9        Q.           I'm trying to understand if you've spoken               09:31:42

10        to your son about this website and his role in it,                   09:31:44

11        his involvement in it.        What has he told you about             09:31:47

12        it?    That is what I'm trying to get at.                            09:31:50

13        A.           Well, he writes on the website about                    09:31:56

14        issues and things that I guess are important to him.                 09:32:00

15        Q.           And who funds the website?             Where does the   09:32:04

16        money for the website come?                                          09:32:09

17        A.           I don't really know how he structures                   09:32:12

18        that.                                                                09:32:15

19        Q.           Have you ever spoken to him about that?                 09:32:15

20        A.           I know that he gets bitcoin, but I don't                09:32:22

21        know anything about how that works.               He has mentioned   09:32:26

22        bitcoin before, though.                                              09:32:30

23        Q.           And when did he mention bitcoin?                        09:32:31

24        A.           I don't know.       Whenever bitcoin became a           09:32:34

25        thing.                                                               09:32:36



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 20 of 76 PAGEID #: 1486


                                                                                  Page 35
 1                             GREGORY ANGLIN

 2        Q.           But was it this year, 2018?                            09:32:37

 3        A.           No, maybe a year ago.           A year, year and a     09:32:41

 4        half ago.                                                           09:32:45

 5        Q.           When is the last time you spoke with him?              09:32:46

 6        A.           Just a few days ago.                                   09:32:49

 7        Q.           And what do you recall about that                      09:32:51

 8        conversation?                                                       09:32:54

 9        A.           Just catching up, dad stuff, told him I                09:32:56

10        was mad about having to come in today.                              09:32:59

11        Q.           Was it a phone call?          Was it an in-person      09:33:01

12        meeting?                                                            09:33:03

13        A.           Phone call.                                            09:33:04

14        Q.           And where was he calling from?                         09:33:04

15        A.           I don't know.                                          09:33:06

16        Q.           Did you receive a call on your cell phone?             09:33:08

17        Did you receive a call on your home phone?                  Where   09:33:10

18        were you when you received the call?                                09:33:13

19        A.           It was my cell phone.                                  09:33:15

20        Q.           Does your cell phone tell you the incoming             09:33:16

21        number?                                                             09:33:19

22        A.           Yes.                                                   09:33:19

23        Q.           And what was the incoming number?                      09:33:19

24        A.           I don't recall.                                        09:33:21

25        Q.           Was it an international number?                        09:33:22



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 21 of 76 PAGEID #: 1487


                                                                                  Page 44
 1                             GREGORY ANGLIN

 2        A.           No -- I'm sorry, what is the question                  09:42:59

 3        again?                                                              09:43:02

 4        Q.           Have you ever spoken to Miss Karen                     09:43:02

 5        Zappitelli about these Articles of Organization for a               09:43:05

 6        Domestic Limited Liability Company that's reflected                 09:43:07

 7        in Exhibit 2?                                                       09:43:10

 8        A.           I'm not sure what the Articles of                      09:43:11

 9        Organization are.     Is that on this document?                     09:43:13

10        Q.           Yes, sir.     If you turn to Page 2 of                 09:43:17

11        Exhibit 2, you'll see that the title is Articles of                 09:43:19

12        Organization for a Domestic Limited Liability                       09:43:24

13        Company; do you see that, sir?                                      09:43:27

14        A.           Yes.                                                   09:43:29

15        Q.           Have you ever spoken to Miss Zappitelli                09:43:29

16        about this document?                                                09:43:31

17        A.           I don't recall.                                        09:43:32

18        Q.           If you turn to Page 3, you'll notice the               09:43:32

19        signature at the bottom?                                            09:43:38

20        A.           Yes.                                                   09:43:38

21        Q.           Do you remember recognize that signature?              09:43:39

22        A.           No, I do not.                                          09:43:40

23        Q.           Do you know if that is your son's                      09:43:41

24        signature, sir?                                                     09:43:42

25        A.           I do not know.                                         09:43:43



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 22 of 76 PAGEID #: 1488


                                                                                  Page 45
 1                             GREGORY ANGLIN

 2        Q.           Okay.   Did you ever sign this document on             09:43:44

 3        behalf of your son?                                                 09:43:46

 4        A.           No, I did not.                                         09:43:49

 5        Q.           Did he ever ask you to do that?                        09:43:51

 6        A.           No, he did not.                                        09:43:54

 7        Q.           Do you see the address under the General               09:43:56

 8        Appointment of Agent section on Page 2?                             09:44:02

 9        A.           Yes.                                                   09:44:05

10        Q.           And what is that address?                              09:44:05

11        A.           6827 North High Street, Suite 121.                     09:44:07

12        Q.           That, in fact, is your business address?               09:44:11

13        A.           That's correct.                                        09:44:13

14        Q.           And it was your business address in                    09:44:13

15        September of 2016?                                                  09:44:15

16        A.           That is correct.                                       09:44:17

17        Q.           Did you give permission for Mr. Andrew                 09:44:17

18        Anglin to use this business address as the                          09:44:20

19        Appointment of Agent Address for Moonbase Holdings,                 09:44:23

20        LLC?                                                                09:44:25

21        A.           I don't believe I did.              I can't say with   09:44:38

22        absolute certainty, but I don't believe I did.                      09:44:40

23        Q.           Did he ever tell you he was going to do                09:44:43

24        this?                                                               09:44:45

25        A.           He did tell me he was going to do it.                  09:44:45



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 23 of 76 PAGEID #: 1489


                                                                                  Page 49
 1                             GREGORY ANGLIN

 2        Q.           Do you have any understanding of a filing              09:47:59

 3        fee associated with the submission of Articles of                   09:48:01

 4        Organization for a Domestic Limited Liability                       09:48:04

 5        Company?                                                            09:48:07

 6        A.           I'm sorry, could you say that again?                   09:48:11

 7        Q.           Do you know whether you have to submit a               09:48:13

 8        fee in order to register a company in Ohio?                         09:48:14

 9        A.           Yes, you do.                                           09:48:16

10        Q.           Do you know how Mr. Andrew Anglin                      09:48:18

11        submitted the fee for Moonbase Holdings in September                09:48:20

12        of 2016?                                                            09:48:22

13        A.           It was probably paid by Karen Zappitelli.              09:48:31

14        I don't know for sure.                                              09:48:35

15        Q.           That was going to be my follow-up                      09:48:36

16        question.    What makes you say that?                               09:48:38

17        A.           Because I paid to reimburse them for this.             09:48:41

18        And my recollection was that that was a part of the                 09:48:48

19        reimbursement to them.                                              09:48:51

20        Q.           Okay.   What's your understanding of the               09:48:52

21        reimbursement that they sought from you?                            09:48:54

22        A.           What's my understanding of it?                         09:48:59

23        Q.           Yes, sir.                                              09:49:00

24        A.           I don't know what that means.                          09:49:01

25        Q.           Did they call you one day and say, hey,                09:49:03



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 24 of 76 PAGEID #: 1490


                                                                                    Page 50
 1                             GREGORY ANGLIN

 2        write us a check for $99?         How did the process play             09:49:05

 3        out?                                                                   09:49:09

 4        A.           I think she sent a bill, and then I paid                  09:49:21

 5        it.                                                                    09:49:25

 6        Q.           Where did she send the bill to?                           09:49:26

 7        A.           That would have been my office address.                   09:49:29

 8        Q.           The 6827 North High Street, Suite 121?                    09:49:32

 9        A.           That's correct.                                           09:49:37

10        Q.           And do you have a copy of the invoice?                    09:49:37

11        A.           No, I do not.                                             09:49:41

12        Q.           Who was the invoice directed to?                          09:49:42

13        A.           I don't recall.                                           09:49:45

14        Q.           Was it directed to you?                                   09:49:46

15        A.           I don't recall.                                           09:49:49

16        Q.           Okay.   Did you ask any questions before                  09:49:50

17        paying the invoice?                                                    09:49:53

18        A.           I don't believe so.                                       09:50:00

19        Q.           Can you help me understand the process                    09:50:01

20        between receipt of invoice and payment of the                          09:50:03

21        reimbursement to Miss Zappitelli?                                      09:50:07

22        A.           Well, I knew that they were setting up an                 09:50:10

23        LLC for my son, and they sent an invoice.                 I paid the   09:50:15

24        invoice, and then was reimbursed by my son.                            09:50:21

25        Q.           And why did you pay the invoice?                          09:50:25



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 25 of 76 PAGEID #: 1491


                                                                                    Page 51
 1                             GREGORY ANGLIN

 2        A.           Because my son was out of the country.                    09:50:28

 3        Q.           Did he ask you to pay it?                                 09:50:30

 4        A.           Yes, he did.                                              09:50:32

 5        Q.           And was it in a phone call or an email?                   09:50:33

 6        How did he communicate that information to you?                        09:50:36

 7        A.           I don't recall.                                           09:50:42

 8        Q.           And what understanding did you have about                 09:50:45

 9        getting reimbursement from your son after you paid                     09:50:48

10        this amount?                                                           09:50:51

11        A.           Well, I mean, I don't pay any expenses for                09:50:54

12        his adventures here.       So he reimburses me for that.               09:50:57

13        Q.           What is that understanding based on?               Have   09:51:03

14        you talked to him about it or is that just an                          09:51:05

15        implicit understanding?                                                09:51:08

16        A.           It's an implicit understanding.                           09:51:09

17        Q.           How long after you paid the invoice to the                09:51:11

18        Zappitellis for the creation of Moonbase did you                       09:51:14

19        receive reimbursement from your son?                                   09:51:17

20        A.           I don't recall.                                           09:51:20

21        Q.           Did he send you a check?                                  09:51:21

22        A.           No.                                                       09:51:23

23        Q.           How did you get reimbursed?                               09:51:24

24        A.           I used cash from money that had been sent                 09:51:25

25        to him.                                                                09:51:29



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 26 of 76 PAGEID #: 1492


                                                                                  Page 52
 1                             GREGORY ANGLIN

 2        Q.           Okay.   Do you keep any accounting or                  09:51:30

 3        ledger of the amounts that are sent to him?                         09:51:35

 4        A.           No, I don't.                                           09:51:39

 5        Q.           So you just deducted $99 from a                        09:51:41

 6        contribution, and the remainder you deposited in the                09:51:44

 7        account; is that how it worked?                                     09:51:48

 8        A.           Yes.                                                   09:51:58

 9        Q.           Did this occur in September of 2016?                   09:52:00

10        A.           It looks like it did from the date.                I   09:52:03

11        don't have any recollection of that.                                09:52:05

12        Q.           The amount that you paid for the creation              09:52:07

13        of Moonbase Holdings, the $99, did you write a check                09:52:10

14        to the Zappitellis?                                                 09:52:14

15        A.           My recollection -- and I'm not sure this               09:52:24

16        is exactly right -- but my recollection was that                    09:52:26

17        their fee was about $500 total.            So I would have          09:52:30

18        written a check to Zappitellis and then being                       09:52:35

19        reimbursed by my son.                                               09:52:37

20        Q.           The total amount was $500?                             09:52:40

21        A.           That is my recollection.                               09:52:42

22        Q.           The check that you wrote to the                        09:52:43

23        Zappitellis, was that from your account at Huntington               09:52:44

24        Bank?                                                               09:52:48

25        A.           Probably, yes.                                         09:52:52



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 27 of 76 PAGEID #: 1493


                                                                                  Page 53
 1                             GREGORY ANGLIN

 2        Q.           Do you have access to that account?                    09:52:54

 3        A.           No, I do not.                                          09:52:55

 4        Q.           Why not?                                               09:52:57

 5        A.           It's been closed down.                                 09:52:58

 6        Q.           When was it closed down?                               09:53:00

 7        A.           Sometime late last year.                               09:53:06

 8        Q.           And why was it closed late last year?                  09:53:07

 9        A.           I don't know.       The bank just closed it.           09:53:11

10        Q.           And where do you bank currently?                       09:53:15

11        A.           FC Bank.                                               09:53:17

12        Q.           FC, Frank --                                           09:53:22

13        A.           Frank Cathy -- or Frank Cat.              Don't want   09:53:24

14        to mess you up there.                                               09:53:32

15        Q.           You don't have a copy of a canceled check              09:53:36

16        from Huntington Bank?                                               09:53:38

17        A.           Do I have a copy of a canceled check, no,              09:53:44

18        I do not.                                                           09:53:46

19        Q.           Did you get bank statements from                       09:53:47

20        Huntington Bank?                                                    09:53:49

21        A.           I think the only statements I got were                 09:53:54

22        online.    That's the best of my recollection.                      09:53:56

23        Q.           Other than the $500 you paid to the                    09:54:06

24        Zappitellis for the creation of Moonbase, have you                  09:54:09

25        paid for any other expenses associated with Moonbase                09:54:11



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 28 of 76 PAGEID #: 1494


                                                                                  Page 54
 1                             GREGORY ANGLIN

 2        Holdings, LLC?                                                      09:54:14

 3                     MR. TYACK:     Objection, just in terms of it          09:54:16

 4        was clearly a reimbursement situation.                He didn't     09:54:19

 5        actually pay for his son.                                           09:54:22

 6                     MR. QURESHI:      Okay.                                09:54:25

 7                     MR. TYACK:     Just want to make it clear.             09:54:26

 8                     MR. QURESHI:      Yeah, I think the record is          09:54:27

 9        clear on that, that he subsequently was reimbursed                  09:54:28

10        from his son's contributions.                                       09:54:31

11        A.           So the question is:          Were there any other      09:54:33

12        Moonbase expenses that I paid and then was reimbursed               09:54:35

13        for?                                                                09:54:39

14        Q.           Yes, sir.                                              09:54:40

15        A.           Is that the question?                                  09:54:40

16        Q.           Yes, sir.                                              09:54:41

17        A.           I believe there was an expense associated              09:54:46

18        with registering the trade name Andrew Anglin.                      09:54:48

19        Q.           Do you recall the amount of that expense?              09:54:53

20        A.           No, I do not.                                          09:54:55

21        Q.           Can you describe the mechanics of how that             09:54:57

22        worked?                                                             09:55:00

23        A.           There was some fee involved, and I paid                09:55:03

24        it.    I don't recall whether I paid -- used his cash               09:55:10

25        to pay the fee, or whether I wrote a check and then                 09:55:13



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 29 of 76 PAGEID #: 1495


                                                                                  Page 55
 1                             GREGORY ANGLIN

 2        was reimbursed by Andrew.         I don't recall which it           09:55:17

 3        was.                                                                09:55:19

 4        Q.           And if you had written a check, this was               09:55:20

 5        during a time when Huntington Bank was your bank?                   09:55:23

 6        A.           That is correct.                                       09:55:26

 7        Q.           And I'm sorry if I am repeating a                      09:55:28

 8        question.    Do you recall the amount that you paid?                09:55:30

 9        A.           No, I do not.                                          09:55:36

10        Q.           Have you spoken to either Karen or John                09:55:41

11        Zappitelli recently?                                                09:55:44

12        A.           Not recently.       Sometime maybe five or six         09:55:50

13        months ago.                                                         09:55:55

14        Q.           What did you talk to them about five to                09:55:56

15        six months ago?                                                     09:55:58

16        A.           A friend of mine had some old coins he                 09:55:59

17        wanted to sell, and I asked John if he had any ideas                09:56:02

18        about how to do that.                                               09:56:04

19        Q.           Do you recall speaking with them about the             09:56:07

20        creation of Moonbase Holdings, LLC at any point in                  09:56:09

21        time?                                                               09:56:12

22        A.           Not after the initial conversation that I              09:56:13

23        had with Karen.                                                     09:56:16

24        Q.           Do you know whether your son, in fact, did             09:56:17

25        speak to either Karen or John Zappitelli about the                  09:56:20



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 30 of 76 PAGEID #: 1496


                                                                                  Page 57
 1                              GREGORY ANGLIN

 2        A.           Okay.                                                  09:58:23

 3        Q.           Sir, have you seen Exhibit 3 before?                   09:58:24

 4        A.           I don't recall ever having seen this, no.              09:58:26

 5        Q.           Okay.    I'll represent to you it's a letter           09:58:28

 6        from the Internal Revenue Service to Moonbase                       09:58:31

 7        Holdings, LLC, and it's directed to an address that                 09:58:33

 8        we've talked about earlier today, 6827 North High                   09:58:37

 9        Street, Suite 121, correct?                                         09:58:40

10        A.           Right.                                                 09:58:43

11        Q.           Do you recall ever receiving this document             09:58:44

12        at that address?                                                    09:58:46

13        A.           No, I do not recall.                                   09:58:49

14        Q.           Have you had any discussions with                      09:58:52

15        Mr. Andrew Anglin about the procurement of an                       09:58:53

16        employer identification number for Moonbase Holdings,               09:58:56

17        LLC?                                                                09:58:57

18        A.           No, I have not.                                        09:58:59

19        Q.           Do you know whether Moonbase Holdings                  09:59:01

20        files tax returns?                                                  09:59:03

21        A.           I don't know.                                          09:59:05

22        Q.           Did you provide him any advice or guidance             09:59:06

23        on obtaining an employer I.D. number?                               09:59:08

24        A.           No, I did not.                                         09:59:12

25        Q.           You mentioned earlier in the day about                 09:59:27



                                TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 31 of 76 PAGEID #: 1497


                                                                                  Page 58
 1                             GREGORY ANGLIN

 2        receiving legal documents at the 6827 North High                    09:59:29

 3        Street address, Suite 121; do you recall that?                      09:59:32

 4        A.           Yes, I do.                                             09:59:36

 5        Q.           And these are legal documents directed to              09:59:37

 6        Mr. Andrew Anglin, is that correct?                                 09:59:39

 7        A.           When you say legal documents, I'm talking              09:59:41

 8        about documents that come from attorneys, that have                 09:59:43

 9        an attorney return address.                                         09:59:46

10        Q.           Okay.   What is your practice with those               09:59:48

11        documents, what do you do with them?                                09:59:49

12        A.           I put them in a big plastic tub.                       09:59:51

13        Q.           And what happens to them afterwards?                   09:59:54

14        A.           They sit in the tub.                                   09:59:56

15        Q.           You don't forward them on to anybody?                  09:59:58

16        A.           No, I do not.                                          10:00:00

17        Q.           And what about letters from the Internal               10:00:01

18        Revenue Service that were directed to that address,                 10:00:03

19        what did you do with those?                                         10:00:06

20        A.           Any mailings that are directed to Moonbase             10:00:07

21        or Daily Stormer I don't open.                                      10:00:13

22        Q.           What do you do with it?                                10:00:16

23        A.           Throw them away.                                       10:00:18

24        Q.           Did you put it in the tub or you throw it              10:00:18

25        away?                                                               10:00:21



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 32 of 76 PAGEID #: 1498


                                                                                  Page 59
 1                             GREGORY ANGLIN

 2        A.           I put the attorney stuff in the tub.                   10:00:21

 3        Anything else I throw away.                                         10:00:23

 4        Q.           What is your practice to treat                         10:00:25

 5        correspondence from the Internal Revenue Service                    10:00:27

 6        directed to Moonbase?                                               10:00:29

 7        A.           That would be throw away.                              10:00:30

 8        Q.           Do you ever have conversations with your               10:00:35

 9        son about the fact that he has received                             10:00:37

10        correspondence from the Internal Revenue Service that               10:00:40

11        you subsequently have thrown away; have you ever told               10:00:42

12        him that?                                                           10:00:45

13        A.           What I have told him is that I will not                10:00:46

14        open any correspondence addressed to Daily Stormer or               10:00:48

15        to Moonbase Holdings.                                               10:00:52

16        Q.           And do you go on to tell him that you will             10:00:53

17        throw it away if it's from the Internal Revenue                     10:00:55

18        Service?                                                            10:00:58

19        A.           I didn't specify the Internal Revenue                  10:00:59

20        Service.    What I said was:        I will not open any mail        10:01:01

21        sent to Daily Stormer or Moonbase.                                  10:01:06

22        Q.           And what did he say to you in response?                10:01:09

23        A.           He said I can get anything I want online,              10:01:11

24        don't worry about it.                                               10:01:16

25        Q.           Okay.   And when contributions were                    10:01:17



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 33 of 76 PAGEID #: 1499


                                                                                  Page 60
 1                             GREGORY ANGLIN

 2        directed to the 6827 North High Street, Suite 121                    10:01:19

 3        address, were they directed to Mr. Andrew Anglin or                  10:01:24

 4        were they directed to the Daily Stormer or to                        10:01:27

 5        Moonbase?                                                            10:01:31

 6        A.           They were directed to Andrew Anglin.                    10:01:31

 7        There was -- almost all were directed to                             10:01:34

 8        Andrew Anglin.                                                       10:01:38

 9        Q.           The instances when they were not directed               10:01:40

10        to Andrew Anglin, who were they directed to?                         10:01:42

11        A.           I only recall one directed to the Daily                 10:01:46

12        Stormer of the whole five years.                                     10:01:48

13        Q.           And what did you do with that particular                10:01:50

14        correspondence?                                                      10:01:53

15        A.           Threw it away unopened.                                 10:01:54

16        Q.           Okay.   And how did you know it was a                   10:01:55

17        financial contribution?                                              10:01:57

18        A.           I don't know that it was for sure.                 It   10:01:58

19        wasn't from an attorney.         It could have been a note           10:02:00

20        of encouragement.     I don't know.          No, I take that         10:02:03

21        back.   There was another one that I remember that was               10:02:11

22        a ten dollar check that was made out to Daily                        10:02:14

23        Stormer, and I remember throwing that away.                          10:02:17

24        Q.           And who was the envelope addressed to?                  10:02:20

25        A.           The envelope was addressed to Daily                     10:02:26



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 34 of 76 PAGEID #: 1500


                                                                                   Page 61
 1                             GREGORY ANGLIN

 2        Stormer.    I opened it in error.          I saw a ten dollar         10:02:29

 3        check, and I threw it away.                                           10:02:34

 4        Q.           Are you aware of any bank accounts held by               10:02:36

 5        Daily Stormer?                                                        10:02:39

 6        A.           No, I'm not.                                             10:02:40

 7        Q.           Are you aware of any bank accounts held by               10:02:42

 8        Moonbase Holdings, LLC?                                               10:02:45

 9        A.           No, I'm not.                                             10:02:47

10        Q.           When your son told you he was going to                   10:02:48

11        create an entity called Moonbase, did you ask him                     10:02:50

12        why?                                                                  10:02:54

13                     MR. TYACK:     Objection.           We've talked about   10:02:54

14        this, I think, at some length.                                        10:02:55

15                     MR. QURESHI:      Yeah.      I think it ties to          10:02:57

16        the specific line of questioning.                I'm not going to     10:02:59

17        dwell on it.                                                          10:03:02

18        A.           No, I did not.                                           10:03:03

19        Q.           What familiarity do you have with the                    10:03:14

20        concept of trade names?        What's a trade name?                   10:03:16

21        A.           I think it's a name you register so that                 10:03:22

22        other people can't use it.          I think that is what it           10:03:24

23        is.                                                                   10:03:26

24        Q.           And how did you come about this                          10:03:27

25        understanding?                                                        10:03:28



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 35 of 76 PAGEID #: 1501


                                                                                  Page 67
 1                             GREGORY ANGLIN

 2                     (Plaintiff's Exhibit 4 was marked for                  10:09:33

 3        identification.)                                                    10:09:33

 4        Q.           Mr. Anglin, I'm handing you a document                 10:09:35

 5        that's marked Exhibit 4.                                            10:09:37

 6        A.           Okay.                                                  10:09:40

 7        Q.           Please take a moment to review it.                     10:09:41

 8        A.           Okay.                                                  10:10:00

 9        Q.           Have you seen this document before,                    10:10:00

10        Mr. Anglin?                                                         10:10:02

11        A.           Yes, I have.                                           10:10:02

12        Q.           What is it?                                            10:10:03

13        A.           It is the trade name registration for the              10:10:04

14        name Andrew Anglin.                                                 10:10:09

15        Q.           And what role, if any, did you play in                 10:10:11

16        this trade name registration for the name Andrew                    10:10:13

17        Anglin?                                                             10:10:15

18        A.           I applied for the name.                                10:10:16

19        Q.           On whose behalf?                                       10:10:19

20        A.           Andrew asked me to do it for him.                      10:10:22

21        Q.           If you turn to the second page of the                  10:10:24

22        document, sir.                                                      10:10:26

23        A.           Yes.                                                   10:10:27

24        Q.           You'll see under name of the registrant                10:10:28

25        Moonbase Holdings, LLC?                                             10:10:31



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 36 of 76 PAGEID #: 1502


                                                                                      Page 68
 1                              GREGORY ANGLIN

 2        A.           Um-hum.                                                     10:10:34

 3        Q.           Did I read that correctly?                                  10:10:34

 4        A.           Yes.                                                        10:10:36

 5        Q.           Is it your understanding you were applying                  10:10:36

 6        for the trade name on behalf of Moonbase Holdings?                       10:10:38

 7        A.           That's correct.                                             10:10:41

 8        Q.           And you knew that?                                          10:10:41

 9        A.           Yes.                                                        10:10:42

10        Q.           What other conversations do you recall                      10:10:54

11        with Mr. Andrew Anglin about the registration of his                     10:10:55

12        name as a trade name?                                                    10:10:59

13        A.           I don't recall anything else.                               10:11:17

14        Q.           Okay.    Can you describe to me in as much                  10:11:20

15        detail as you recall the request he made of you?                         10:11:23

16        A.           Well, again, I'm a little bit fuzzy on                      10:11:28

17        this one.    I think -- I just don't want to guess.                  I   10:11:32

18        don't know.                                                              10:11:38

19        Q.           Do you recall a telephone call in which                     10:11:39

20        you had a conversation with him?                                         10:11:42

21        A.           I don't recall the phone conversation.                  I   10:11:52

22        know that he asked me to register his name as a trade                    10:11:53

23        name, but I don't recall the conversation.                               10:11:57

24        Q.           Okay.    My question was a little more                      10:11:58

25        basic.   It is:     Was it a phone conversation?                Was it   10:12:01



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 37 of 76 PAGEID #: 1503


                                                                                  Page 69
 1                             GREGORY ANGLIN

 2        a email?    Was it a in-person meeting?             Do you know     10:12:05

 3        how the discussion arose?                                           10:12:08

 4        A.           Well, I know it wasn't in person, because              10:12:10

 5        he was out of the country.          I don't remember whether        10:12:12

 6        it was email or phone.                                              10:12:16

 7        Q.           Okay.   And in the survey of email that you            10:12:19

 8        undertook to look for responsive documents did you                  10:12:22

 9        identify any email related to this topic?                           10:12:26

10        A.           No, I did not.                                         10:12:29

11        Q.           Is it your practice to delete emails?                  10:12:32

12        A.           Yes, it is.                                            10:12:34

13        Q.           Both in your inbox and your sent box?                  10:12:35

14        A.           That's correct.                                        10:12:38

15        Q.           Did you work with the Zappitellis in                   10:12:43

16        connection with this trade name registration in                     10:12:45

17        Exhibit 4?                                                          10:12:50

18        A.           I don't think so.                                      10:12:57

19        Q.           Had you ever done a trade name                         10:12:58

20        registration before?                                                10:13:00

21        A.           I may have for Morningstar Counseling, I               10:13:20

22        don't recall.                                                       10:13:23

23        Q.           And when you may have performed a trade                10:13:23

24        name registration for Morningstar, did you do it on                 10:13:26

25        your own or did you work with an accountant or the                  10:13:29



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 38 of 76 PAGEID #: 1504


                                                                                  Page 70
 1                             GREGORY ANGLIN

 2        Zappitellis or consultant?                                           10:13:33

 3        A.           I don't have any recollection of that.                  10:13:37

 4        Once again, we're going back 15 years, 20 years,                     10:13:38

 5        something like that.                                                 10:13:41

 6        Q.           Exhibit 4, though, is dated January of                  10:13:42

 7        2017, is it not?                                                     10:13:44

 8        A.           I understand that.         I was talking about          10:13:45

 9        Morningstar.                                                         10:13:47

10        Q.           And in connection with Exhibit 4, did you               10:13:48

11        undertake any research to figure out how to do a                     10:13:51

12        trade name registration?                                             10:13:54

13        A.           I don't remember -- I don't know how I                  10:14:10

14        knew to go to the secretary of state.               I don't recall   10:14:13

15        that.                                                                10:14:15

16        Q.           Okay.   How much time did it take to                    10:14:15

17        undertake the trade name registration, sir?                          10:14:18

18        A.           Again, I just don't recall enough of the                10:14:21

19        details of this.     It doesn't look like it would take              10:14:23

20        a lot of time, but I don't recall.                                   10:14:26

21        Q.           Who paid for the registration fee?                      10:14:29

22        A.           Andrew paid for it.                                     10:14:32

23        Q.           And how did that work?                                  10:14:34

24        A.           He would have -- if I paid cash, then it                10:14:36

25        would have been Andrew's cash.            If I wrote a check,        10:14:39



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 39 of 76 PAGEID #: 1505


                                                                                  Page 71
 1                             GREGORY ANGLIN

 2        then Andrew would have reimbursed me.                               10:14:42

 3        Q.           What makes you say that he would have                  10:14:45

 4        reimbursed you?                                                     10:14:47

 5        A.           Because he always did.                                 10:14:48

 6        Q.           If you look at the second page of                      10:14:49

 7        Exhibit 4.    You'll notice in the right-hand corner it             10:14:51

 8        says Date Electronically Filed, January 5, 2017, is                 10:14:53

 9        that correct?                                                       10:14:59

10        A.           Yes.                                                   10:15:00

11        Q.           Does that refresh your recollection that               10:15:01

12        this document was electronically filed?                             10:15:02

13        A.           I just don't remember it.              I don't         10:15:08

14        remember how it happened.                                           10:15:15

15        Q.           And if it was electronically filed, sir,               10:15:17

16        do you have a recollection as to whether you                        10:15:19

17        submitted credit card information, you provided                     10:15:22

18        checking account information in order to pay the $39                10:15:26

19        filing fee?                                                         10:15:29

20        A.           I just don't remember.              I don't remember   10:15:30

21        much about this at all.        I don't remember how it was          10:15:32

22        paid.   I just don't remember the document very well.               10:15:36

23        Q.           Okay.   If you look at the first box in the            10:15:42

24        left-hand corner on Page 2 of Exhibit 4; do you see                 10:15:49

25        that box, sir?                                                      10:15:59



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 40 of 76 PAGEID #: 1506


                                                                                  Page 80
 1                             GREGORY ANGLIN

 2        that's when he began everything.             But, yeah I don't      10:43:58

 3        remember.    I just don't remember.                                 10:44:01

 4        Q.           Subsequent to the trade name registration,             10:44:03

 5        after it was completed did you ever talk to him about               10:44:05

 6        the trade name registration?                                        10:44:09

 7        A.           No, I didn't.                                          10:44:13

 8        Q.           Have you ever spoken to anyone else other              10:44:15

 9        than your lawyer about the trade name registration of               10:44:16

10        Andrew Anglin on behalf of Moonbase Holdings, LLC?                  10:44:20

11        A.           No, I have not.                                        10:44:26

12                     (Plaintiff's Exhibit 5 was marked for                  10:44:30

13        identification.)                                                    10:44:30

14        Q.           Mr. Anglin, I'm handing you a document                 10:44:31

15        that has been marked as Exhibit 5.               Please take a      10:44:33

16        moment to review that, sir.                                         10:44:36

17        A.           Okay.                                                  10:44:46

18        Q.           Have you seen this document before?                    10:44:48

19        A.           No, I have not.                                        10:44:49

20        Q.           I'll represent to you, it is a printout                10:44:52

21        from the Whois Tool for a website entitled                          10:44:54

22        DailyStormer.com.     And if you look at the creation               10:44:57

23        date for the website, it's listed as March 20th,                    10:45:02

24        2013; do you see that?                                              10:45:07

25        A.           Yes, I do.                                             10:45:08



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 41 of 76 PAGEID #: 1507


                                                                                    Page 81
 1                             GREGORY ANGLIN

 2        Q.           And if you continue to read down that                     10:45:10

 3        column, you'll see there's an entry for registrant                     10:45:13

 4        name?                                                                  10:45:16

 5        A.           Yes.                                                      10:45:16

 6        Q.           And is that your name listed, sir?                        10:45:17

 7        A.           That is my name listed, yes.                              10:45:19

 8        Q.           Did you have any involvement in the                       10:45:22

 9        registration of the website Daily Stormer.com on or                    10:45:23

10        about March 20, 2013?                                                  10:45:27

11        A.           Yes, I did.                                               10:45:31

12        Q.           What was that involvement?                                10:45:32

13        A.           This one I actually remember.               I was         10:45:34

14        sitting in my living room of my condo with my son,                     10:45:36

15        and he told me that he was going to start another                      10:45:40

16        website.    And I said, okay.        And he asked if he could          10:45:45

17        use my credit card to register the name.                 And I asked   10:45:51

18        how much it was, and it wasn't very much money, so I                   10:45:58

19        said fine.                                                             10:46:02

20        Q.           Was it your understanding at the time that                10:46:02

21        he didn't have his own credit card?                                    10:46:04

22        A.           That's correct.                                           10:46:06

23        Q.           And what bank issued the credit card that                 10:46:06

24        was used to register this website?                                     10:46:09

25        A.           Probably Huntington Bank; although, it                    10:46:11



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 42 of 76 PAGEID #: 1508


                                                                                  Page 82
 1                             GREGORY ANGLIN

 2        could have been American Express.                I don't know.      10:46:16

 3        Q.           What else do you recall about that                     10:46:20

 4        conversation?                                                       10:46:22

 5        A.           Just that I had no idea I was going to be              10:46:26

 6        the registrant of a website that he was going to run.               10:46:28

 7        Q.           Do you recall whether he entered the                   10:46:33

 8        information related to the creation of the website or               10:46:38

 9        is that something you did?                                          10:46:41

10        A.           He would have entered everything, and then             10:46:42

11        asked me for my credit card.                                        10:46:44

12        Q.           Do you have any understanding as to why he             10:46:46

13        listed you as the registrant?                                       10:46:48

14        A.           I have no idea.                                        10:46:49

15        Q.           Did you ever ask him about that?                       10:46:51

16        A.           Yeah.                                                  10:46:52

17        Q.           And what was that conversation like?                   10:46:53

18        A.           Well, the conversation was -- let me think             10:46:54

19        for just a minute.      When I realized I was the                   10:47:00

20        registrant, we had a very direct conversation where I               10:47:07

21        told him I was very disappointed in him that he                     10:47:13

22        allowed that to happen, and that I wanted it removed                10:47:16

23        immediately.                                                        10:47:19

24        Q.           And, sir, when did that occur?                         10:47:20

25        A.           I didn't even find out about it until                  10:47:22



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 43 of 76 PAGEID #: 1509


                                                                                  Page 93
 1                             GREGORY ANGLIN

 2        sure that the record is clear here.               The domain name   11:00:51

 3        was registered in March of 2013, correct?                           11:00:54

 4        A.           Yes, that's correct.                                   11:00:57

 5        Q.           On the internet?                                       11:00:58

 6        A.           That's correct.                                        11:01:00

 7        Q.           And it listed you -- the registration                  11:01:01

 8        listed you as the registrant, the administrator, and                11:01:04

 9        the technical contact, correct?                                     11:01:09

10        A.           That's correct.                                        11:01:10

11        Q.           And that's all reflected on Exhibit 5?                 11:01:11

12        A.           That's correct.                                        11:01:14

13        Q.           And at some point after the registration               11:01:15

14        of the domain name reflected on Exhibit 5, you                      11:01:18

15        expressed disappointment to your son about that fact,               11:01:22

16        correct?                                                            11:01:25

17        A.           That's correct.                                        11:01:26

18        Q.           And my question was:          Exhibit 6 is a trade     11:01:27

19        name registration for Daily Stormer.               Did you submit   11:01:30

20        the trade name registration, Exhibit 6, before or                   11:01:35

21        after you had expressed disappointment to your son                  11:01:38

22        about the internet domain registration?                             11:01:42

23        A.           I don't recall.                                        11:01:45

24        Q.           When you submitted the trade name                      11:01:53

25        registration for Daily Stormer what did you                         11:01:54



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 44 of 76 PAGEID #: 1510


                                                                                   Page 94
 1                             GREGORY ANGLIN

 2        understand you were doing?                                            11:01:57

 3        A.           Honestly, I didn't understand anything.                  11:02:06

 4        What he said was:     Can you register this name?               He    11:02:08

 5        may have said so someone else doesn't use it, I don't                 11:02:13

 6        remember.                                                             11:02:16

 7        Q.           Okay.                                                    11:02:17

 8        A.           I just remember him asking me to do that.                11:02:18

 9        Q.           At this point in time in December of 2016,               11:02:21

10        had you ever visited the website DailylyStormer.com?                  11:02:24

11        A.           Yes, I had.                                              11:02:29

12        Q.           Okay.   Did you know the content on the                  11:02:30

13        website?                                                              11:02:31

14        A.           Yes, sir, I did.                                         11:02:32

15        Q.           Had you formed an opinion about whether                  11:02:33

16        you agree or disagree with the content?                               11:02:35

17        A.           Yes, I had.                                              11:02:37

18        Q.           And with that opinion in mind, you agreed                11:02:38

19        to do what your son asked?                                            11:02:40

20        A.           I have a difficult time as a dad sometimes               11:02:51

21        knowing what to support and what not to support.                  I   11:02:54

22        don't take responsibility for somebody else's                         11:02:58

23        actions.    He asked me to record this form, and I did.               11:03:01

24        Q.           Okay.   The filing fee associated with the               11:03:08

25        trade name registration in Exhibit 6, who paid that?                  11:03:15



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 45 of 76 PAGEID #: 1511


                                                                                       Page 95
 1                             GREGORY ANGLIN

 2        A.           Andrew Anglin paid it.                                       11:03:21

 3        Q.           How did Andrew Anglin pay it?                                11:03:23

 4        A.           I don't recall.                                              11:03:26

 5        Q.           Do you recall going to the clerk's office,                   11:03:26

 6        sir?                                                                      11:03:29

 7        A.           I think I can remember going to a clerk's                    11:03:29

 8        office on Broad Street or something downtown, and I                       11:03:31

 9        think it was related to this, but I'm just not                            11:03:35

10        positive.    And I don't recall whether I paid cash or                    11:03:38

11        credit card, I just don't remember.                                       11:03:40

12        Q.           And the visit that you do recall where you                   11:03:42

13        went to the clerk's office, the cash or credit card                       11:03:44

14        you used, was it yours?                                                   11:03:48

15        A.           It would not have been my son's.                   I never   11:03:51

16        used one of his.     Is that your question?                               11:03:53

17        Q.           Yes, sir.                                                    11:03:56

18        A.           No.   It would have been mine, yes.                          11:03:56

19        Q.           To go back to my earlier question:                   In      11:03:59

20        connection with the trade name registration of Daily                      11:04:02

21        Stormer, who paid the filing fee?                                         11:04:04

22        A.           This is the trade name document here,                        11:04:09

23        right?                                                                    11:04:12

24        Q.           Correct.    Exhibit 6 is the trade name                      11:04:12

25        registration.                                                             11:04:14



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 46 of 76 PAGEID #: 1512


                                                                                 Page 106
 1                             GREGORY ANGLIN

 2        A.           No, I do not.                                          11:18:14

 3        Q.           Have you ever asked him that question?                 11:18:17

 4        A.           I've never talked to him about Moonbase.               11:18:18

 5        Q.           In registering the trade name Daily                    11:18:21

 6        Stormer on behalf of Moonbase, you didn't have a                    11:18:29

 7        conversation with him?                                              11:18:34

 8        A.           Well, I suppose he would have said                     11:18:42

 9        register it under Moonbase, but that's -- I don't                   11:18:45

10        know about the conversation, but I followed whatever                11:18:51

11        his directions were.                                                11:18:53

12        Q.           And registering the name of Andrew Anglin              11:18:55

13        on behalf of Moonbase, that was also a conversation                 11:18:59

14        about Moonbase, correct?                                            11:19:02

15        A.           It was a request to register something on              11:19:09

16        behalf of Moonbase.                                                 11:19:11

17        Q.           So you would agree that that was a                     11:19:13

18        conversation about Moonbase, sir?                                   11:19:15

19        A.           Well, I wouldn't say that we had a                     11:19:16

20        conversation about Moonbase, no.             I would say exactly    11:19:18

21        that, that he said, can you register this trade name                11:19:23

22        under Moonbase.      So if you want to define it as a               11:19:27

23        conversation or not, I wouldn't, but you certainly                  11:19:31

24        may, if you like.                                                   11:19:33

25        Q.           Okay.   Other than those instances, do you             11:19:34



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 47 of 76 PAGEID #: 1513


                                                                                 Page 107
 1                             GREGORY ANGLIN

 2        recall any other instance in which Mr. Andrew Anglin                11:19:38

 3        asked you to do something on behalf of Moonbase?                    11:19:42

 4        A.           No, I don't recall anything else.                      11:19:45

 5        Q.           Have you ever understood Mr. Andrew Anglin             11:20:05

 6        to describe the financial condition of Moonbase?                    11:20:10

 7        A.           No.                                                    11:20:16

 8        Q.           Has he ever told you that it's on the cusp             11:20:17

 9        of insolvency?                                                      11:20:19

10        A.           No.                                                    11:20:21

11        Q.           Has he ever said anything else about its               11:20:23

12        financial condition?                                                11:20:26

13        A.           No, he has not.                                        11:20:26

14                     (Plaintiff's Exhibit 8 was marked for                  11:20:38

15        identification.)                                                    11:20:38

16        Q.           Mr. Anglin, I'm handing you a document                 11:20:42

17        that's marked as Exhibit 8.          Please take a moment to        11:20:45

18        review it.                                                          11:20:50

19        A.           Okay.                                                  11:20:55

20        Q.           Have you seen this document before, sir?               11:20:56

21        A.           Yes, I filled it out.                                  11:20:58

22        Q.           Okay.   And what is it?                                11:20:59

23        A.           It's an application for a post office box.             11:21:01

24        Q.           And why did you fill out an application                11:21:04

25        for a post office box?                                              11:21:07



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 48 of 76 PAGEID #: 1514


                                                                                 Page 108
 1                             GREGORY ANGLIN

 2        A.           On the heels of my conversation that                   11:21:11

 3        Andrew needed to remove -- not use my office address                11:21:13

 4        any more, he advised me that he could not set up a                  11:21:18

 5        post office box unless he was in the country, and he                11:21:22

 6        was out of the country and asked if I would help him                11:21:25

 7        accomplish that.                                                    11:21:29

 8        Q.           Did you have an understanding as to where              11:21:30

 9        he was?                                                             11:21:32

10        A.           No, I did not.                                         11:21:32

11        Q.           You never asked him?                                   11:21:33

12        A.           No.                                                    11:21:34

13        Q.           And the conversation you had with him, was             11:21:42

14        that over the phone?                                                11:21:45

15        A.           I believe so, yes.                                     11:21:48

16        Q.           And he told you, I'm out of the country,               11:21:49

17        correct?                                                            11:21:52

18        A.           That is correct.        Well, he didn't tell me        11:21:52

19        I'm out of the country.        I knew he was out of the             11:21:54

20        country.                                                            11:21:57

21        Q.           And how did you know that he was out of                11:21:57

22        the country?                                                        11:22:00

23        A.           Because he hadn't been back in the country             11:22:00

24        for five years probably.                                            11:22:02

25        Q.           And how did you know that?                             11:22:03



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 49 of 76 PAGEID #: 1515


                                                                                 Page 109
 1                             GREGORY ANGLIN

 2        A.           Because he would have come and seen me if               11:22:04

 3        he was in the country.                                               11:22:06

 4        Q.           Okay.   And did you know where he was?                  11:22:07

 5        A.           No.   I know that at some point he spent                11:22:09

 6        time in Thailand over that five-year period, but, no,                11:22:14

 7        I did not know where he was.                                         11:22:20

 8        Q.           And you didn't believe it was important to              11:22:21

 9        ask him?                                                             11:22:23

10        A.           No, I did not.                                          11:22:24

11        Q.           Why not?                                                11:22:29

12                     MR. TYACK:     Objection.           Go ahead.           11:22:33

13        A.           He's a private person, and I'm a talkative              11:22:38

14        guy.   And so he prefers and I prefer to not know                    11:22:46

15        where he is.                                                         11:22:51

16        Q.           Sir, if you look at the document marked as              11:22:54

17        Exhibit 8, I believe you testified earlier that you                  11:22:58

18        filled out this form?                                                11:23:01

19        A.           Do you mind if I come back to a question                11:23:02

20        real quick?    I want to make sure I said the right                  11:23:04

21        thing.                                                               11:23:06

22        Q.           Okay.                                                   11:23:06

23        A.           He could have actually been in Russia.              I   11:23:07

24        said Thailand, but I don't know.                                     11:23:10

25        Q.           What makes you think that he may have been              11:23:12



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 50 of 76 PAGEID #: 1516


                                                                                 Page 110
 1                              GREGORY ANGLIN

 2        in Russia?                                                          11:23:14

 3        A.           I know he had told me he had been in                   11:23:16

 4        Russia at one time, and I know that he had been in                  11:23:18

 5        Thailand at one time.                                               11:23:20

 6        Q.           And on the one time that he told you he                11:23:22

 7        was in Russia, why did he tell you his location then,               11:23:24

 8        but not on other occasions?                                         11:23:27

 9        A.           That was several years ago, and I think it             11:23:34

10        was -- I don't know why.                                            11:23:36

11        Q.           I believe you testified that he was a                  11:23:42

12        private person?                                                     11:23:43

13        A.           He is.                                                 11:23:44

14        Q.           And you were a talkative person?                       11:23:45

15        A.           That is what I said.                                   11:23:47

16        Q.           Notwithstanding that, he shared with you               11:23:48

17        his location?                                                       11:23:50

18        A.           A number of years ago he did, yes.                     11:23:52

19        Q.           But more recently he has not?                          11:23:54

20        A.           That's correct.                                        11:23:56

21        Q.           And you haven't asked him?                             11:23:56

22        A.           That's correct.                                        11:23:58

23        Q.           If we turn to Exhibit 8, sir, the document             11:24:00

24        that I believe you testified you completed.                         11:24:03

25        A.           Yes.                                                   11:24:06



                                TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 51 of 76 PAGEID #: 1517


                                                                                  Page 111
 1                             GREGORY ANGLIN

 2        Q.           Do you recall when you filled this out?                  11:24:08

 3        A.           No, I do not.       This looks like it's dated           11:24:09

 4        there, though.                                                        11:24:12

 5        Q.           And what is the date that you understand?                11:24:13

 6        A.           Well, let me find it here.                               11:24:15

 7        Q.           There is a date stamp in the right-hand                  11:24:18

 8        corner.                                                               11:24:20

 9        A.           Yes, that says December 15, 2017.                        11:24:21

10        Q.           Sir, in the right-hand corner the date                   11:24:32

11        that I make out is January 12, 2017.                                  11:24:34

12        A.           Oh, I'm sorry.                                           11:24:37

13        Q.           Where it's a post office stamp.                          11:24:40

14                     MR. TYACK:     It's hard to read.                        11:24:43

15        A.           I can read January 12.              I can't quite read   11:24:46

16        the year.    But if you guys say 2017, I'll go with                   11:24:48

17        that.                                                                 11:24:51

18        Q.           The December date you're referencing,                    11:24:51

19        where do you see that?                                                11:24:53

20        A.           That was at the top of my form there.                    11:24:55

21        Q.           Oh, okay.     That's the date on which it was            11:24:57

22        faxed?                                                                11:25:00

23        A.           Okay.   Sorry.                                           11:25:01

24        Q.           The date in the right-hand corner I see is               11:25:02

25        January 12, 2017.                                                     11:25:04



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 52 of 76 PAGEID #: 1518


                                                                                 Page 112
 1                             GREGORY ANGLIN

 2        A.           Okay.                                                  11:25:05

 3        Q.           Is that consistent with your recollection?             11:25:06

 4        A.           I don't recall when.          It certainly -- I        11:25:08

 5        have no reason to believe that is wrong.                            11:25:11

 6        Q.           Okay.   And I believe you testified that               11:25:13

 7        Mr. Andrew Anglin was out of the country and therefor               11:25:15

 8        he requested that you set up a post office box for                  11:25:19

 9        him?                                                                11:25:21

10        A.           That's correct.                                        11:25:22

11        Q.           And did you provide identification to the              11:25:23

12        post office in connection with this process?                        11:25:26

13        A.           Yes, I did.                                            11:25:30

14        Q.           Did you also pay a sum?                                11:25:31

15        A.           I did, yes.                                            11:25:32

16        Q.           How much did you pay?                                  11:25:33

17        A.           I don't recall.        Maybe $125, something           11:25:35

18        around that range.                                                  11:25:38

19        Q.           And where did that money come from?                    11:25:39

20        A.           Andrew paid that.                                      11:25:40

21        Q.           And can you describe for us the process by             11:25:42

22        which that occurred?                                                11:25:44

23        A.           Again, I don't recall whether it was paid              11:25:45

24        directly with his cash or whether I paid it and then                11:25:47

25        he reimbursed me.                                                   11:25:50



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 53 of 76 PAGEID #: 1519


                                                                                 Page 113
 1                             GREGORY ANGLIN

 2        Q.           And if it was the first option, paid                   11:25:51

 3        directly with his cash, how would you have access to                11:25:53

 4        his cash?                                                           11:25:56

 5        A.           It would be cash that was mailed to Andrew             11:25:57

 6        Anglin that I would still have possession of.                       11:26:00

 7        Q.           And if it was the second option, whether               11:26:06

 8        you paid it and then he later reimbursed you, how                   11:26:08

 9        would you have paid for it?                                         11:26:11

10        A.           I could have written a check.               I could    11:26:14

11        have used a credit card.                                            11:26:16

12        Q.           And at this point in time, did you have a              11:26:19

13        checking account at Huntington Bank, January of 2017?               11:26:21

14        A.           No, I did not.                                         11:26:29

15        Q.           Okay.   Did you bank at FC Bank at that                11:26:30

16        point in time?                                                      11:26:34

17        A.           Yes, I did.                                            11:26:35

18        Q.           Your checking account was with FC Bank?                11:26:35

19        A.           My checking account was.             I probably used   11:26:38

20        a credit card.     I don't use checks very often.                   11:26:40

21        Q.           What credit card might you have used?                  11:26:43

22        A.           Huntington or possibly American Express.               11:26:46

23        Q.           Okay.   You testified earlier that                     11:26:51

24        Huntington Bank closed at some point in time?                       11:26:55

25        A.           My checking account, not my credit card.               11:26:58



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 54 of 76 PAGEID #: 1520


                                                                                       Page 114
 1                             GREGORY ANGLIN

 2        Q.           The bank, itself, stayed open?                                11:27:01

 3        A.           I'm sorry?                                                    11:27:03

 4        Q.           The Huntington Bank institution, itself,                      11:27:05

 5        is in existence?                                                           11:27:08

 6        A.           Oh, Huntington institution, they closed my                    11:27:10

 7        accounts.                                                                  11:27:12

 8        Q.           Why did they close your accounts?                             11:27:13

 9        A.           They never said.                                              11:27:15

10        Q.           Did they ever send you any correspondence?                    11:27:16

11        A.           They just sent me a correspondence that                       11:27:19

12        said we're closing your accounts, no explanation.                          11:27:21

13        Q.           And did they -- did you have money in the                     11:27:25

14        accounts at the time they closed?                                          11:27:28

15        A.           Yes, they mailed me checks.                                   11:27:30

16        Q.           Did you ever ask them for an explanation?                     11:27:33

17        A.           Yes, I did.                                                   11:27:36

18        Q.           Okay.   And I fail to understand.                  What did   11:27:38

19        I ask that was funny?                                                      11:27:42

20        A.           Yeah, I asked them for an explanation.                   I    11:27:43

21        thought it was kind of strange, and they didn't offer                      11:27:46

22        one.                                                                       11:27:50

23        Q.           Did you ask them in person or in writing?                     11:27:51

24        A.           Over the phone.                                               11:27:54

25        Q.           Okay.   Do you have any understanding that                    11:27:56



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 55 of 76 PAGEID #: 1521


                                                                                    Page 115
 1                             GREGORY ANGLIN

 2        the closing of the accounts was related in any way to                   11:27:58

 3        your association with Moonbase?                                         11:28:01

 4        A.           I don't have any reason to believe that,                   11:28:04

 5        no.                                                                     11:28:05

 6        Q.           Any reason to believe that it was because                  11:28:06

 7        of your association with Daily Stormer?                                 11:28:08

 8        A.           No, I don't have any reason to believe                     11:28:10

 9        that either.                                                            11:28:12

10        Q.           Did you ever raise this issue with anyone                  11:28:19

11        other than Huntington Bank?                                             11:28:21

12        A.           No.                                                        11:28:26

13        Q.           Turning back to Exhibit 8, sir.                Might you   11:28:28

14        describe what you understood to be the reason                           11:28:33

15        Mr. Andrew Anglin wanted his own P.O. box?                              11:28:38

16        A.           Because I was no longer going to allow                     11:28:43

17        mail to be sent to -- he had already ended sending                      11:28:46

18        mail to my office.                                                      11:28:52

19        Q.           And did you understand that mail would                     11:28:53

20        continue to be sent to the P.O. box instead of the                      11:28:57

21        6827 North High Street address that we talked about                     11:29:02

22        earlier?                                                                11:29:05

23        A.           I wasn't surprised when it was, but we                     11:29:07

24        didn't really talk about where he was going to send                     11:29:10

25        it.   So I wasn't surprised, but we didn't talk about                   11:29:14



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 56 of 76 PAGEID #: 1522


                                                                                 Page 116
 1                             GREGORY ANGLIN

 2        it.                                                                 11:29:17

 3        Q.           And did you have an understanding as to                11:29:18

 4        where people would know to send mail for Mr. Andrew                 11:29:22

 5        Anglin, like, where would they get that information?                11:29:26

 6        A.           Well, I think it was on his website, but I             11:29:29

 7        don't know that for sure.                                           11:29:32

 8        Q.           What website are you referring to?                     11:29:34

 9        A.           That would be DailyStormer.com.                        11:29:36

10        Q.           So it's your understanding that at some                11:29:38

11        point the address on the website changed from 6827                  11:29:40

12        North High Street, Suite 121, to a P.O. box?                        11:29:43

13        A.           That is correct.                                       11:29:50

14        Q.           And whose responsibility was it to                     11:29:54

15        retrieve mail from the P.O. box?                                    11:29:58

16        A.           I retrieved the mail from the P.O. box.                11:30:01

17        Q.           And how regularly did you retrieve mail                11:30:04

18        from the P.O. box?                                                  11:30:06

19        A.           It was sporadic.        Somewhere between once a       11:30:08

20        week and once a month.                                              11:30:14

21        Q.           And what type of mail would you retrieve?              11:30:15

22        A.           I received money from readers of the Daily             11:30:19

23        Stormer.    I received correspondence from attorneys,               11:30:31

24        and I don't recall anything else.                                   11:30:38

25        Q.           Okay.   Let's take them in reverse order.              11:30:44



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 57 of 76 PAGEID #: 1523


                                                                                     Page 117
 1                             GREGORY ANGLIN

 2        A.           Okay.                                                       11:30:47

 3        Q.           The correspondence you received from                        11:30:47

 4        attorneys based on your earlier testimony, I                             11:30:49

 5        understand that went into the tub?                                       11:30:52

 6        A.           That's correct, yes, sir.                                   11:30:54

 7        Q.           And I would like to understand what                         11:30:55

 8        happened to the money that was received at the P.O.                      11:30:58

 9        box?                                                                     11:31:01

10        A.           What happened to the money that was                         11:31:02

11        received at the P.O. box?                                                11:31:03

12        Q.           Yes, sir.                                                   11:31:04

13        A.           It was -- let me think for a minute.                  The   11:31:06

14        money received at the P.O. box, I think that this is                     11:31:15

15        the time period at which Chase would not -- Chase                        11:31:23

16        would not accept cash deposits.            So if there was               11:31:33

17        cash, I would deposit it into my account, and then                       11:31:36

18        write a check to Andrew for the same amount.                    And      11:31:40

19        then checks, I would deposit into the account.                           11:31:44

20        Q.           Okay.   I'll break that down to make sure I                 11:31:47

21        understand it.     The cash deposits that would come in                  11:31:50

22        to the P.O. box, you would deposit them into your                        11:31:53

23        account?                                                                 11:31:56

24        A.           At some point I did.          There may have still          11:31:59

25        been a time when I was taking them directly to Chase,                    11:32:01



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 58 of 76 PAGEID #: 1524


                                                                                    Page 118
 1                             GREGORY ANGLIN

 2        and they were accepting cash.           But Chase changed               11:32:04

 3        their banking policy to no longer accept cash.                  So at   11:32:07

 4        some point, I would deposit the money in to my                          11:32:10

 5        account, write a check for the exact same amount, and                   11:32:12

 6        deposit it into Andrew's account.                                       11:32:15

 7        Q.           Okay.   And which account would you deposit                11:32:18

 8        the cash into, at what bank?                                            11:32:21

 9        A.           That would have been Huntington Bank, I                    11:32:31

10        believe.                                                                11:32:34

11        Q.           And the checks that you would write to                     11:32:35

12        Mr. Andrew Anglin were written from what bank?                          11:32:37

13        A.           From Huntington Bank.                                      11:32:41

14        Q.           And when Huntington Bank closed your                       11:32:46

15        account how did your practice change, if at all?                        11:32:48

16        A.           I think by then -- I don't recall with                     11:32:56

17        certainty, but I think by then he had stopped -- let                    11:33:01

18        me think.    It's so hard.       Could you ask the question             11:33:05

19        again?   I'm sorry.                                                     11:33:15

20        Q.           Certainly.     When Huntington Bank closed                 11:33:16

21        your accounts how did your practice of depositing                       11:33:19

22        cash change?                                                            11:33:22

23        A.           I don't believe I deposited -- I didn't                    11:33:29

24        deposit any cash beyond that date.                                      11:33:37

25        Q.           Okay.   You would not have deposited cash                  11:33:40



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 59 of 76 PAGEID #: 1525


                                                                                    Page 119
 1                             GREGORY ANGLIN

 2        into the account at FC Bank?                                            11:33:43

 3        A.           I don't believe I ever did.                                11:33:51

 4        Q.           What gives you certainty about that?                       11:33:54

 5        A.           I don't have certainty about it.                   But I   11:33:58

 6        just think that we were winding up that whole cash                      11:34:00

 7        thing.                                                                  11:34:05

 8        Q.           Sir, I don't understand what you mean by                   11:34:13

 9        winding up -- we were winding up that whole cash                        11:34:15

10        thing.   Who is the we?                                                 11:34:18

11        A.           We would be me.        I just need to think for            11:34:21

12        just a minute.     I'm sorry.                                           11:34:25

13        Q.           Please.                                                    11:34:26

14        A.           Starting in March -- I just want to make                   11:34:56

15        sure I understand the question completely.                  I'm         11:35:04

16        sorry, I think I'm getting a little bit tired here.                     11:35:06

17        But go ahead.                                                           11:35:08

18        Q.           Certainly.     I have no problem repeating                 11:35:10

19        it, sir.                                                                11:35:12

20        A.           Okay.   Thank you.        I don't want to be               11:35:12

21        annoying to you.                                                        11:35:14

22        Q.           You're not annoying.                                       11:35:15

23        A.           Okay.                                                      11:35:16

24        Q.           You deposited cash received to the P.O.                    11:35:16

25        Box into Huntington Bank and then wrote a                               11:35:18



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 60 of 76 PAGEID #: 1526


                                                                                 Page 120
 1                             GREGORY ANGLIN

 2        corresponding check to Mr. Andrew Anglin for that                   11:35:22

 3        amount, correct?                                                    11:35:26

 4        A.           That's correct.                                        11:35:26

 5        Q.           At some point in time, Huntington Bank                 11:35:27

 6        closed your accounts, correct?                                      11:35:30

 7        A.           That's correct.                                        11:35:32

 8        Q.           And so I would like to understand what you             11:35:33

 9        did with the cash that came into the P.O. Box after                 11:35:35

10        Huntington Bank closed your account.                                11:35:38

11        A.           I think I just let it sit until about                  11:35:44

12        April of this year, 2018, when I was doing a real                   11:35:51

13        estate rehab, and I borrowed some money from my son.                11:35:59

14        And so he had some cash that had accumulated.                   I   11:36:02

15        borrowed that money, and then I paid it back later in               11:36:06

16        the year.                                                           11:36:08

17        Q.           Okay.   And what was the amount that you               11:36:09

18        borrowed in April of this year for the real estate                  11:36:11

19        rehab?                                                              11:36:13

20        A.           I misspoke.      Thank you.         It was actually    11:36:14

21        last year, it was 2017.                                             11:36:17

22        Q.           Okay.                                                  11:36:20

23        A.           I borrowed -- I know the exact amount -- I             11:36:21

24        borrowed $60,038 from him early -- during the summer,               11:36:25

25        probably, of 2017.      And then I deposited -- when I              11:36:31



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 61 of 76 PAGEID #: 1527


                                                                                 Page 121
 1                             GREGORY ANGLIN

 2        paid him back at the end of 2017, I wrote him a                     11:36:37

 3        check.    And I don't recall making any -- doing                    11:36:40

 4        anything with cash other than perhaps there was a few               11:36:43

 5        hundred dollars that trickled in that were still in                 11:36:46

 6        an envelope of his.                                                 11:36:49

 7        Q.           Okay.   Let's sort of go over all those                11:36:51

 8        pieces of information separately.                                   11:36:53

 9        A.           Okay.                                                  11:36:55

10        Q.           The $60,000 loan you received, that was in             11:36:55

11        the form of cash that had accumulated and was left                  11:37:01

12        undeposited?                                                        11:37:04

13        A.           I took it over time while I was doing                  11:37:05

14        this.    I underestimated how much money it would cost              11:37:07

15        to do this rehab.     So I called Andrew and I said, can            11:37:15

16        I borrow some of this money for a few months, some of               11:37:19

17        your money.    And he said sure.          So I borrowed it,         11:37:22

18        like 5,000 here, 5,000 there.           I never knew for sure       11:37:24

19        how much more I was going to need, but I would borrow               11:37:31

20        it from him, yes.                                                   11:37:33

21        Q.           How are you certain about the aggregate                11:37:35

22        amount?    I believe you said $60,038.                              11:37:37

23        A.           Yes, I was real careful.             Andrew had an     11:37:40

24        envelope with foreign currency.            Andrew had an            11:37:46

25        envelope with United States currency, and I had an                  11:37:50



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 62 of 76 PAGEID #: 1528


                                                                                    Page 122
 1                             GREGORY ANGLIN

 2        envelope.    And when I took money in a loan from                       11:37:54

 3        Andrew, I would write it down on my envelope, the                       11:37:57

 4        date and the amount of money that I took.                               11:38:00

 5        Q.           And these envelopes you're referencing in                  11:38:02

 6        your answers, where were they physically located?                       11:38:04

 7        A.           They were located at a security box at FC                  11:38:11

 8        Bank.                                                                   11:38:22

 9        Q.           In whose name is the security box in?                      11:38:22

10        A.           In mine.                                                   11:38:24

11        Q.           Okay.   And what is in the security box                    11:38:26

12        today that relates to Mr. Andrew Anglin?                                11:38:30

13        A.           Some currency, I would guess -- I don't                    11:38:35

14        know the exact amount.        Most of it is foreign.            About   11:38:40

15        $2,000 would be my guess.         I don't know.                         11:38:43

16        Q.           Of foreign currency?                                       11:38:46

17        A.           That's correct.                                            11:38:49

18        Q.           What's in the security box that relates to                 11:38:49

19        Daily Stormer?                                                          11:38:51

20        A.           Nothing.                                                   11:38:53

21        Q.           What's in the security box that relates to                 11:38:53

22        Moonbase?                                                               11:38:55

23        A.           Nothing.                                                   11:38:56

24        Q.           Other than the $2,000 in foreign currency                  11:38:57

25        is there anything else in the security box?                             11:39:01



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 63 of 76 PAGEID #: 1529


                                                                                 Page 123
 1                             GREGORY ANGLIN

 2        A.           Some different personal possessions of                  11:39:03

 3        mine.                                                                11:39:05

 4        Q.           When you paid back Mr. Andrew Anglin the                11:39:12

 5        sum of $60,038, was it a lump sum payment you made or                11:39:14

 6        did you pay it incrementally?                                        11:39:21

 7        A.           A lump sum payment.                                     11:39:23

 8        Q.           How did you make that payment?                          11:39:24

 9        A.           I wrote a check from FC Bank and deposited              11:39:26

10        it in his account.                                                   11:39:30

11        Q.           His account at Chase?                                   11:39:31

12        A.           That's correct.                                         11:39:32

13        Q.           And when did that occur?                                11:39:33

14        A.           December of last year, 2017.                            11:39:36

15        Q.           What is the last date in which you                      11:39:38

16        deposited money into the Chase account for Mr. Andrew                11:39:41

17        Anglin?                                                              11:39:44

18        A.           I believe that was the last deposit.                    11:39:46

19        Q.           The 60,038?                                             11:39:48

20        A.           Yes.   Thank you.                                       11:39:52

21        Q.           And the check that you wrote him was from               11:39:54

22        your account at FC Bank?                                             11:39:55

23        A.           That's correct.                                         11:39:57

24        Q.           If we go back to Exhibit 8, sir, in the                 11:40:00

25        upper right-hand corner it says Box Number 208.                 Is   11:40:03



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 64 of 76 PAGEID #: 1530


                                                                                 Page 124
 1                             GREGORY ANGLIN

 2        that consistent with your recollection as to where                   11:40:09

 3        you received mail for Mr. Andrew Anglin?                             11:40:10

 4        A.           Yes, it is.                                             11:40:13

 5        Q.           And did you have any assistance in filling              11:40:14

 6        out this form?                                                       11:40:17

 7        A.           I mean, it's possible that I asked a                    11:40:22

 8        question of the woman at the post office.                 I don't    11:40:24

 9        recall.                                                              11:40:27

10        Q.           Other than asking the person at the post                11:40:28

11        office, do you recall asking for anyone else's                       11:40:30

12        assistance in completing the form?                                   11:40:34

13        A.           No, I did not.                                          11:40:37

14        Q.           Did you get the form at the post office or              11:40:38

15        was it mailed to you?                                                11:40:40

16        A.           I don't recall.                                         11:40:41

17        Q.           Do you recall visiting the post office to               11:40:42

18        submit it?                                                           11:40:45

19        A.           I don't recall if I visited the post                    11:40:51

20        office or -- my guess would be I dropped it off at                   11:40:53

21        the post office, but I don't recall that act.                        11:40:58

22        Q.           If you look at item number one, it says:                11:41:00

23        This service is for (required selection), and the box                11:41:01

24        that is checked is business/organization use.                   Is   11:41:08

25        that correct?                                                        11:41:12



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 65 of 76 PAGEID #: 1531


                                                                                 Page 125
 1                              GREGORY ANGLIN

 2        A.           That is correct.                                       11:41:12

 3        Q.           You checked that box?                                  11:41:13

 4        A.           Yes, I did.                                            11:41:14

 5        Q.           What business or organization were you                 11:41:15

 6        checking that box for?                                              11:41:17

 7        A.           I think the business organization is                   11:41:20

 8        Andrew Anglin.                                                      11:41:22

 9        Q.           And is that an individual's name or is                 11:41:24

10        that a business name?                                               11:41:27

11        A.           I guess it's both.          It's my son's name,        11:41:28

12        yeah.                                                               11:41:31

13        Q.           And then if you turn back to Exhibit 4,                11:41:32

14        sir, the trade name registration?                                   11:41:34

15        A.           Right.                                                 11:41:38

16        Q.           On January 10th, 2017, you registered the              11:41:38

17        trade name Andrew Anglin on behalf of Moonbase                      11:41:43

18        Holdings, LLC, is that correct?                                     11:41:46

19        A.           Yeah, that's correct.                                  11:41:49

20        Q.           And two days later on Exhibit 8 you open a             11:41:50

21        P.O. box on behalf of the trade name Andrew Anglin,                 11:41:55

22        is that correct?                                                    11:41:59

23        A.           Yes, I think that was his plan, yes.                   11:42:00

24        Q.           And the plan that you're referencing is to             11:42:02

25        create a trade name for Moonbase Holdings called                    11:42:08



                                TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 66 of 76 PAGEID #: 1532


                                                                                 Page 126
 1                             GREGORY ANGLIN

 2        Andrew Anglin, correct?                                             11:42:11

 3        A.           I don't know if it was for Moonbase                    11:42:13

 4        Holdings or how any of that works.               This is just how   11:42:14

 5        he asked me to set it up.                                           11:42:19

 6        Q.           If you look at the middle of Exhibit 4,                11:42:21

 7        sir, you'll see it references Moonbase Holdings, LLC.               11:42:23

 8        A.           Um-hum.                                                11:42:27

 9        Q.           If you turn to the first page of Exhibit 4             11:42:28

10        under the column that says Name of Registrant it says               11:42:30

11        Moonbase Holdings, LLC, correct?                                    11:42:33

12        A.           That's correct.                                        11:42:36

13        Q.           And you knew that at the time you                      11:42:36

14        submitted this form on January 10, 2017, right?                     11:42:38

15        A.           Yeah, yeah.                                            11:42:42

16        Q.           If you turn back to Exhibit 8, the name of             11:42:43

17        the person who was applying for the P.O. Box on                     11:42:49

18        behalf of trade name Andrew Anglin is yourself,                     11:42:52

19        Gregory Anglin, correct?                                            11:42:57

20        A.           Yes, that's correct.                                   11:42:59

21        Q.           And the address listed is your office                  11:42:59

22        address, is that correct?                                           11:43:02

23        A.           That's correct.                                        11:43:02

24        Q.           And the phone number listed is your phone              11:43:02

25        number, correct?                                                    11:43:04



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 67 of 76 PAGEID #: 1533


                                                                                 Page 127
 1                             GREGORY ANGLIN

 2        A.           That's correct.                                         11:43:05

 3        Q.           And the email address listed is your email              11:43:05

 4        address, right?                                                      11:43:08

 5        A.           That is correct.                                        11:43:09

 6        Q.           And under Photo I.D., you've checked Valid              11:43:10

 7        Driver's License, is that right?                                     11:43:15

 8        A.           That's correct.                                         11:43:17

 9        Q.           And the Photo I.D. number there, is that a              11:43:17

10        reflection of your Driver's I.D. number?                             11:43:21

11        A.           I would presume it is.                                  11:43:23

12        Q.           Okay.   And then there's a reference to                 11:43:25

13        home or vehicle insurance policy.                Is that your home   11:43:27

14        or vehicle insurance policy?                                         11:43:30

15        A.           Yes, it would be.                                       11:43:31

16        Q.           Okay.   And other than yourself, who else               11:43:32

17        was authorized to receive mail at the P.O. box?                      11:43:35

18        A.           Well, I think the next page says just me.               11:43:38

19        Q.           Was Mr. Andrew Anglin, your son, the                    11:43:42

20        individual, was he authorized to receive mail at the                 11:43:45

21        P.O. box?                                                            11:43:49

22        A.           No, he was not.                                         11:43:49

23        Q.           He was not allowed to pick it up?                       11:43:50

24        A.           You have to register that in person, and                11:43:53

25        he was never in the United States.                                   11:43:57



                               TSG Reporting - Worldwide    877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 68 of 76 PAGEID #: 1534


                                                                                 Page 130
 1                             GREGORY ANGLIN

 2        deposit box of which you're aware?                                  11:46:10

 3        A.           I'm only aware of one.                                 11:46:13

 4        Q.           And when did you open that safety deposit              11:46:15

 5        box?                                                                11:46:17

 6        A.           When I opened the account at that bank, so             11:46:24

 7        I think that was sometime late in 2017.                             11:46:28

 8        Q.           Okay.   Did you previously have a safety               11:46:32

 9        deposit box at Huntington Bank?                                     11:46:35

10        A.           Yes, I did.                                            11:46:38

11        Q.           Do you still have that?                                11:46:39

12        A.           No, I do not.                                          11:46:40

13        Q.           When your accounts at Huntington Bank were             11:46:41

14        closed was the safety deposit box closed as well?                   11:46:42

15        A.           I closed it.      They didn't ask me to close          11:46:47

16        it.                                                                 11:46:49

17        Q.           You referenced earlier, sir, an envelope               11:46:50

18        on which you tracked the amount of money that you                   11:46:53

19        were borrowing from your son.           Does that envelope          11:46:56

20        still exist?                                                        11:47:01

21        A.           No.                                                    11:47:01

22        Q.           What happened to it?                                   11:47:02

23        A.           That would have been thrown away when I                11:47:03

24        paid the 60,038 back.                                               11:47:06

25        Q.           Did you pay back exactly $60,038 or did                11:47:08



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 69 of 76 PAGEID #: 1535


                                                                                 Page 131
 1                             GREGORY ANGLIN

 2        you pay any interest?                                               11:47:12

 3        A.           I did not pay interest, no.                            11:47:14

 4        Q.           Have you borrowed any other sums from your             11:47:22

 5        son?                                                                11:47:24

 6        A.           No.                                                    11:47:24

 7        Q.           On Item 2 for Exhibit 8, when you listed               11:47:33

 8        Andrew Anglin, did you intend to denote your son, the               11:47:36

 9        individual, or did you intend to denote the trade                   11:47:43

10        name that was registered by Moonbase Holdings on                    11:47:47

11        January 10th, 2017?                                                 11:47:50

12        A.           I didn't really have any intent either                 11:47:53

13        way.   I filled out the form the way that Andrew                    11:47:55

14        Anglin asked me to.                                                 11:47:58

15        Q.           Okay.   You checked the box                            11:47:59

16        business/organization use --                                        11:48:00

17        A.           That's correct.                                        11:48:02

18        Q.           -- rather than residential.                            11:48:02

19                     Did he tell you to do that?                            11:48:04

20        A.           He told me that I have to do that                      11:48:06

21        because -- yes, he told me to do that.                              11:48:08

22        Q.           And did he have a copy of the form?                    11:48:12

23        A.           Apparently.                                            11:48:14

24        Q.           Who sent it to him?                                    11:48:15

25        A.           I didn't send it to him.             I don't know.     11:48:17



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 70 of 76 PAGEID #: 1536


                                                                                      Page 132
 1                             GREGORY ANGLIN

 2        Q.           Were you talking to him on the phone while                   11:48:19

 3        you were filling out the form?                                            11:48:21

 4        A.           I don't remember.                                            11:48:29

 5        Q.           Do you still receive mail at 208?                            11:48:42

 6        A.           Mail still goes to P.O. Box 208.                   I don't   11:48:48

 7        collect it any longer.                                                    11:48:51

 8        Q.           Who collects it?                                             11:48:53

 9        A.           Nobody to my knowledge.                                      11:48:54

10        Q.           And when did you stop collecting mail at                     11:48:55

11        P.O. Box 208?                                                             11:48:57

12        A.           I'm bad at time frames.             Maybe a couple           11:49:03

13        months ago.                                                               11:49:05

14        Q.           Why did you make that decision?                              11:49:05

15        A.           I just didn't want to do it any more.                        11:49:07

16        Q.           Do you know if the P.O. Box still contains                   11:49:11

17        cash contributions?                                                       11:49:15

18        A.           There had not been cash contributions for                    11:49:17

19        quite a long time, so I would be surprised.                               11:49:19

20        Q.           But you don't know, because you haven't                      11:49:24

21        visited the P.O. box?                                                     11:49:26

22        A.           That's correct.                                              11:49:28

23                     (Plaintiff's Exhibit 9 was marked for                        11:49:28

24        identification.)                                                          11:49:28

25        Q.           Okay.   Mr. Anglin, I'm handing you a                        11:49:32



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 71 of 76 PAGEID #: 1537


                                                                                 Page 137
 1                             GREGORY ANGLIN

 2        information.                                                        12:08:04

 3        A.           Yes, sir.                                              12:08:04

 4        Q.           Sir, you talked about the loan that was                12:08:05

 5        made to you from funds sent to Andrew Anglin the                    12:08:09

 6        $60,038?                                                            12:08:13

 7        A.           Um-hum.                                                12:08:15

 8        Q.           And you referenced a real estate rehab                 12:08:15

 9        project, is that correct?                                           12:08:19

10        A.           That's correct.                                        12:08:20

11        Q.           Was that rehab project related in any way              12:08:20

12        related to Mr. Andrew Anglin?                                       12:08:23

13        A.           No, it was not.                                        12:08:24

14        Q.           Related in any way to Moonbase Holdings?               12:08:26

15        A.           No, it was not.                                        12:08:28

16        Q.           Was it related to Daily Stormer?                       12:08:29

17        A.           No, it was not.                                        12:08:31

18        Q.           Was it associated with your personal                   12:08:32

19        business affairs?                                                   12:08:34

20        A.           Yes, sir, it was.                                      12:08:35

21        Q.           And was that real estate rehab associated              12:08:36

22        with property here in Columbus, Ohio?                               12:08:39

23        A.           Yes, it was.                                           12:08:41

24        Q.           Is that project complete?                              12:08:44

25        A.           Yes, sir, it is, finally.                              12:08:46



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 72 of 76 PAGEID #: 1538


                                                                                 Page 144
 1                             GREGORY ANGLIN

 2        121, Worthington, Ohio?                                             12:16:17

 3        A.           Yes, I see that.                                       12:16:19

 4        Q.           And on top of that it says, "And snail                 12:16:20

 5        mail for cash (any currency), checks, money orders,                 12:16:22

 6        and so on."    Is that what it says?                                12:16:29

 7        A.           That is what it says.                                  12:16:32

 8        Q.           And underneath it lists the address                    12:16:33

 9        associated with your consulting business, correct?                  12:16:35

10        A.           That's correct.                                        12:16:39

11        Q.           We talked about cash, and we talked about              12:16:41

12        foreign currency.     We didn't talk about money orders.            12:16:43

13        Did you ever receive money orders at that address?                  12:16:47

14        A.           Yes, I did.                                            12:16:49

15        Q.           And how did you treat those?                           12:16:50

16        A.           Well, just like a check.                               12:16:53

17        Q.           You would deposit them into the Chase                  12:16:56

18        account?                                                            12:16:59

19        A.           That's correct.                                        12:16:59

20        Q.           Or on occasion you would deposit them into             12:17:00

21        your Huntington Bank account and then send a check to               12:17:02

22        Mr. Anglin for the corresponding amount?                            12:17:06

23        A.           Well, only with cash.                                  12:17:08

24        Q.           You would only do that with cash?                      12:17:09

25        A.           That's correct.                                        12:17:13



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 73 of 76 PAGEID #: 1539


                                                                                 Page 147
 1                             GREGORY ANGLIN

 2        Daily Stormer website?                                              12:20:10

 3        A.           No, I don't.                                           12:20:13

 4        Q.           Do you know if people who write for the                12:20:15

 5        Daily Stormer get paid?                                             12:20:17

 6        A.           No, I don't know.                                      12:20:19

 7        Q.           Do you have any understanding as to what               12:20:24

 8        happens to the money that is contributed to the Daily               12:20:25

 9        Stormer?                                                            12:20:27

10        A.           No, I don't.                                           12:20:31

11        Q.           Did you ever ask Andrew Anglin that                    12:20:32

12        question?                                                           12:20:35

13        A.           No, I did not.                                         12:20:35

14        Q.           You were depositing money in to his                    12:20:38

15        account, correct?                                                   12:20:41

16        A.           I deposited money in to his account, yes,              12:20:44

17        sir.                                                                12:20:46

18        Q.           And you collected money from the P.O. box?             12:20:47

19        A.           That's correct.                                        12:20:49

20        Q.           You collected money from the 6827 North                12:20:49

21        High Street address?                                                12:20:52

22        A.           That's correct.                                        12:20:53

23        Q.           And you never asked him what's this money              12:20:54

24        for?                                                                12:20:55

25        A.           No, I never had a conversation with him                12:20:58



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 74 of 76 PAGEID #: 1540


                                                                                 Page 148
 1                             GREGORY ANGLIN

 2        except before I borrowed the money, I asked him -- I                 12:21:00

 3        just confirmed again, I said, this is your money.               He   12:21:11

 4        said this is my money.                                               12:21:14

 5        Q.           And did you have an understanding                       12:21:15

 6        independent of any conversation you might have had                   12:21:18

 7        with him as to what the purpose of these                             12:21:21

 8        contributions that were coming into these addresses                  12:21:24

 9        was?                                                                 12:21:27

10        A.           What the -- the purpose meaning why they                12:21:31

11        sent them or what they were supposed to do -- what he                12:21:34

12        was supposed to do with the money?                                   12:21:36

13        Q.           We can talk about both.             Let's talk about    12:21:38

14        the first concept first.         Why do you understand               12:21:40

15        people were sending money?                                           12:21:42

16        A.           I think it was primarily readers of the                 12:21:44

17        site that were sending him money.                                    12:21:47

18        Q.           The Daily Stormer website?                              12:21:50

19        A.           That is correct, readers of the Daily                   12:21:52

20        Stormers website were sending Andrew money.                          12:21:54

21        Q.           And what about the second question, what                12:21:58

22        was going to be done with the money; what did you                    12:21:59

23        understand to happen?                                                12:22:01

24        A.           You know, I don't know what he does with                12:22:02

25        his money.                                                           12:22:03



                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 75 of 76 PAGEID #: 1541


                                                                                 Page 149
 1                             GREGORY ANGLIN

 2        Q.           And did you have any belief or opinion as              12:22:04

 3        to what was going to occur with the funds that were                 12:22:07

 4        sent to the addresses we've talked about today?                     12:22:10

 5        A.           No, I did not.                                         12:22:13

 6        Q.           Sir, are you paying your own legal fees in             12:22:21

 7        connection with this deposition?                                    12:22:26

 8        A.           Yes, I am.                                             12:22:27

 9        Q.           Do you intend to seek reimbursement from               12:22:28

10        your son?                                                           12:22:30

11        A.           No, I do not.                                          12:22:30

12                     MR. QURESHI:      I have no further questions.         12:22:35

13                     MR. TYACK:     Thank you.                              12:22:37

14                     MR. QURESHI:      Thank you for your time,             12:22:38

15        Mr. Anglin.                                                         12:22:40

16                     THE VIDEOGRAPHER:         It's 12:21, we're off        12:25:44

17        the record.                                                         12:25:44

18                         (Signature Not Waived.)                            12:25:44

19                                    - - -                                   12:25:44

20                 (DEPOSITION CONCLUDED AT 12:21 P.M.)                       12:25:44

21

22

23

24

25




                               TSG Reporting - Worldwide   877-702-9580
     Case: 2:17-cv-00720-EAS-EPD Doc #: 62-1 Filed: 03/05/19 Page: 76 of 76 PAGEID #: 1542


                                                                                 Page 151
 1                             GREGORY ANGLIN
 2                                 CERTIFICATE                                12:25:44
 3        State of Ohio        :                                              12:25:44

                               SS:                                            12:25:44
 4        County of Franklin:
 5                     I, Jackie Olexa White, Notary Public in
 6        and for the State of Ohio, duly commissioned and
 7        qualified, certify that the within named GREGORY
 8        ANGLIN was by me duly sworn to testify to the whole
 9        truth in the cause aforesaid; that the testimony was
10        taken down by me in stenotypy in the presence of said
11        witness, afterwards transcribed upon a computer; that
12        the foregoing is a true and correct transcript of the
13        testimony given by said witness taken at the time and
14        place in the foregoing caption specified.
15                     I certify that I am not a relative,
16        employee, or attorney of any of the parties hereto,
17        or of any attorney or counsel employed by the
18        parties, or financially interested in the action.
19                     IN WITNESS WHEREOF, I have set my hand and
20        affixed my seal of office at Columbus, Ohio, on this
21        13th day of November, 2018.
22

                                   _________________________________
23                                 JACKIE OLEXA WHITE, Notary Public

                                   in and for the State of Ohio
24                                 and RPR-CM.
25        My Commission expires January 21, 2019.


                               TSG Reporting - Worldwide   877-702-9580
